Exhibit 10.4

FIFTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT

Dated as of December 1, 2013

among

BXG TIMESHARE TRUST I

as Issuer,

BLUEGREEN CORPORATION

as Seller and Servicer,

BLUEGREEN TIMESHARE FINANCE CORPORATION I

as Depositor,

THE PURCHASERS PARTIES HERETO,

BRANCH BANKING AND TRUST COMPANY,

as a Funding Agent

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as a Funding Agent

 

 

Relating to

BXG TIMESHARE TRUST I

Timeshare Loan-Backed VFN Notes, Series I

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION I.

 

DEFINITIONS

     1   

Section 1.1.

 

Definitions

     1   

Section 1.2.

 

Other Definitional Provisions

     1   

SECTION II.

 

AMOUNT AND TERMS OF COMMITMENTS

     2   

Section 2.1.

 

Purchases

     2   

Section 2.2.

 

Reductions, Increases and Extensions of Commitments

     3   

Section 2.3.

 

Fees, Expenses, Payments, Etc.

     4   

Section 2.4.

 

Indemnification

     6   

Section 2.5.

 

Funding Termination Event

     8   

Section 2.6.

 

Notification of Note Rate

     8   

SECTION III.

 

CONDITIONS PRECEDENT

     9   

Section 3.1.

 

Conditions to Effectiveness

     9   

Section 3.2.

 

Condition to Borrowings

     11   

SECTION IV.

 

REPRESENTATIONS AND WARRANTIES

     12   

Section 4.1.

 

Representations and Warranties of Bluegreen

     12   

Section 4.2.

 

Representations and Warranties of the Issuer

     16   

Section 4.3.

 

Representations and Warranties of the Depositor

     17   

SECTION V.

 

COVENANTS

     19   

Section 5.1.

 

Covenants

     19   

SECTION VI.

 

INCREASED COSTS, INCREASED CAPITAL, TAXES, ETC.

     25   

Section 6.1.

 

Increased Costs

     25   

Section 6.2.

 

Increased Capital

     26   

Section 6.3.

 

Taxes

     27   

Section 6.4.

 

Nonrecourse Obligations; Limited Recourse

     29   

Section 6.5.

 

Breakage

     29   

SECTION VII.

 

THE FUNDING AGENTS

     30   

Section 7.1.

 

Appointment

     30   

Section 7.2.

 

Delegation of Duties

     30   

Section 7.3.

 

Exculpatory Provisions

     30   

Section 7.4.

 

Reliance by Funding Agents

     30   

Section 7.5.

 

Notices

     31   

Section 7.6.

 

Non-Reliance on Funding Agents and Other Purchasers

     31   

Section 7.7.

 

Indemnification

     32   

Section 7.8.

 

Funding Agents in Their Individual Capacities

     32   

Section 7.9.

 

Successor Funding Agents

     32   

Section 7.10.

 

Communications

     33   

Section 7.11.

 

Control by Purchasers

     33   

 

-i-



--------------------------------------------------------------------------------

SECTION VIII.

 

SECURITIES LAWS; TRANSFERS

     33   

Section 8.1.

 

Transfers of Notes

     33   

Section 8.2.

 

Register of Purchasers and Participants

     37   

SECTION IX.

 

MISCELLANEOUS

     37   

Section 9.1.

 

Amendments and Waivers

     37   

Section 9.2.

 

Notices

     38   

Section 9.3.

 

No Waiver; Cumulative Remedies

     39   

Section 9.4.

 

Successors and Assigns

     39   

Section 9.5.

 

Counterparts

     39   

Section 9.6.

 

Severability

     40   

Section 9.7.

 

Integration

     40   

Section 9.8.

 

Governing Law

     40   

Section 9.9.

 

Termination

     40   

Section 9.10.

 

Limited Recourse; No Proceedings

     40   

Section 9.11.

 

Survival of Representations and Warranties

     41   

Section 9.12.

 

Submission to Jurisdiction; Waivers

     41   

Section 9.13.

 

WAIVERS OF JURY TRIAL

     42   

Section 9.14.

 

Limitation of Liability of Owner Trustee

     42   

Section 9.15.

 

Hedging Requirements

     42   

Section 9.16.

 

Recourse Against Conduit Purchaser

     42   

 

-ii-



--------------------------------------------------------------------------------

This FIFTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT (this “Agreement”), dated
as of December 1, 2013, by and among BXG TIMESHARE TRUST I, a Delaware statutory
trust (the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts corporation
(“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware corporation
(the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”), BRANCH BANKING AND TRUST COMPANY (“BB&T”), a
North Carolina corporation, as a funding agent and DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN (“DZ BANK”), as a funding agent
(each of BB&T and DZ BANK in such capacity, a “Funding Agent”, and together the
“Funding Agents”) hereby amends and restates in its entirety that certain Fourth
Amended and Restated Note Funding Agreement, dated as of October 1, 2011, as
amended by Omnibus Amendment No. 11, dated as of December 1, 2012, in each case,
by and among certain parties hereto and the other parties named therein (the
“Amended Agreement”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Amended Agreement as provided herein, and all actions required to do so under
the Amended Agreement have been taken;

WHEREAS, the Issuer, Bluegreen, the Club Trustee, the Backup Servicer, the
Funding Agents and U.S. Bank National Association, a national banking
association, as Indenture Trustee (together with its successors in such
capacity, the “Indenture Trustee”), are parties to a certain Fifth Amended and
Restated Indenture, dated as of December 1, 2013 (as the same may from time to
time be amended or otherwise modified, the “Indenture”), pursuant to which the
Issuer has issued its Timeshare Loan-Backed VFN Notes, Series I (the “Notes”);
and

WHEREAS, the Issuer may, from time to time, subject to and in accordance with
the terms of the Indenture and this Agreement, request Borrowings, such
Borrowings to be evidenced by the Notes.

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I. DEFINITIONS

Section 1.1. Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the “Sixth Amended and Restated Standard
Definitions” attached hereto as Annex A.

Section 1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.

(b) The words “hereof”, “herein”, and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.

 

- 1 -



--------------------------------------------------------------------------------

SECTION II. AMOUNT AND TERMS OF COMMITMENTS

Section 2.1. Purchases. (a) The Notes shall be delivered by the Issuer to and
registered in the name of each Funding Agent for its Purchaser Group, as agent
and nominee for the members of such Purchaser Group, and in each case shall be
for an aggregate principal amount equal to the Commitment of the Bank Purchaser
in such Purchaser Group.

(b) On and subject to the terms and conditions of this Agreement from the
Closing Date and prior to the Facility Termination Date, the Conduit Purchaser
in each Purchaser Group may, and if the Conduit Purchaser in a Purchaser Group
does not (or if there is no Conduit Purchaser in a Purchaser Group), the Bank
Purchaser in the such Purchaser Group shall, advance its Funding Percentage of
each Borrowing requested; provided that in no event shall a Bank Purchaser be
required on any date to make an advance exceeding its aggregate Available
Commitment, (determined prior to giving effect to such advance or the Maximum
Borrowing Amount); provided, further that in no event shall Borrowings occur
more frequently than twice every calendar month unless otherwise approved by the
Funding Agents.

(c) Such advance shall be made available to the Issuer, subject to the
satisfaction of the conditions specified in Section 3.2 hereof, at or prior to
4:00 p.m. New York City time on the applicable Funding Date by deposit of
immediately available funds into an account designated by the Issuer to the
Funding Agents.

(d) Each Borrowing on the applicable Funding Date shall be made on prior notice
from the Issuer received by the Funding Agents (such notice, a “Borrowing
Notice”) not later than 10:00 a.m. New York City time on the second Business Day
preceding such Funding Date. Each Borrowing Notice shall be irrevocable and
shall specify (i) the aggregate amount of the Borrowing, which may not exceed
the Maximum Borrowing Amount, and (ii) the applicable Funding Date (which shall
be a Business Day) and shall be in substantially in the form attached hereto as
Exhibit D. Borrowings may occur on any Business Day. Each Funding Agent shall
promptly forward a copy of all Borrowing Notices to each Purchaser in its
Purchaser Group no later than Noon on the same day received.

(e) Pursuant to the Indenture, the Issuer shall issue the Notes. Each Borrowing
shall be evidenced by a corresponding increase in the Outstanding Note Balance
of each Note. Each Note will have its Outstanding Note Balance increased on each
Funding Date by its allocable share of such Borrowing.

(f) Payments on the Notes shall be made as provided in the Indenture and each
Funding Agent shall allocate to the Purchasers in its Purchaser Group each
payment in respect of the Notes received by the Funding Agent in its capacity as
nominee of the Purchasers in its Purchaser Group.

(g) Each Funding Agent shall keep, with respect to its Purchaser Group, records
of each Borrowing, each Interest Accrual Period applicable thereto, the interest
rate(s) applicable to the Notes and each payment of principal and interest
thereon. Such records shall be rebuttably presumptive evidence of the subject
matter thereof absent manifest error.

 

- 2 -



--------------------------------------------------------------------------------

(h) The aggregate minimum advance for a Funding Date shall be $2,000,000;
provided, however, that if the Available Commitment shall be less than
$2,000,000, the minimum advance shall be equal to the Available Commitment.

Section 2.2. Reductions, Increases and Extensions of Commitments. (a) At any
time the Issuer may, acting at the direction of the Residual Interest Owner,
upon at least three Business Days’ prior written notice to the Funding Agents,
terminate the Commitments or reduce the aggregate Commitments; provided,
however, such aggregate Commitments may not be reduced to an amount less than
$20,000,000. Each such partial reduction shall be in an aggregate amount of
$5,000,000 or integral multiples of $1,000,000 in excess thereof (or such other
amount requested by the Issuer to which the Funding Agents consent). Reductions
of the aggregate Commitments pursuant to this subsection 2.2(a) shall be
allocated pro rata among the Bank Purchasers in accordance with each Bank
Purchaser’s Funding Percentage. At any time, any Funding Agent may upon the
request of the Residual Interest Owner and the consent of all of the other
Funding Agents (which consent may be withheld in their sole discretion),
increase the Commitments of the Bank Purchasers.

(b) On the Facility Termination Date, the Commitment of each Bank Purchaser
shall be automatically reduced to zero.

(c) On the Closing Date, Branch Banking and Trust Company has executed an
amended and restated Joinder Supplement (as defined below) and on the Closing
Date is a LIBOR Bank Purchaser hereunder and the sole member of the Purchaser
Group for which Branch Banking and Trust Company is the related Funding Agent.
On the Closing Date, DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main has executed a Joinder Supplement and on the Closing Date is a Cost of
Funds Bank Purchaser hereunder and a member of the Purchaser Group for which
Autobahn Funding Company LLC is also member and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main is the related Funding Agent.
Also on the Closing Date, Autobahn Funding Company LLC executed a Joinder
Supplement as a Conduit Purchaser. Subject to the provisions of subsections
8.1(a) and 8.1(b), any other Person may from time to time with the consent of
the Funding Agents and the Issuer become a party to this Agreement as a
Purchaser by (i) delivering to the Issuer an Investment Letter and (ii) entering
into an agreement substantially in the form attached hereto as Exhibit B hereto
(a “Joinder Supplement”), with the Funding Agents and the Issuer, acknowledged
by the Servicer, which shall specify (A) the name and address of such Person for
purposes of Section 9.2 hereof, (B) its Commitment, if any, (C) whether they are
a LIBOR Bank Purchaser, a Cost of Funds Bank Purchaser or a Conduit Purchaser,
(D) the other members of its Purchaser Group and its Funding Agent and (E) the
other information provided for in such form of Joinder Supplement. Upon its
receipt of a duly executed Joinder Supplement, the Funding Agents shall on the
effective date determined pursuant thereto give notice of such effectiveness to
the Issuer, the Servicer and the Indenture Trustee.

(d) A Joinder Supplement may provide for a reduction in the Commitment of a Bank
Purchaser if, in accordance with the terms thereof, proper notice is

 

- 3 -



--------------------------------------------------------------------------------

delivered to the Funding Agents, the Issuer and the Servicer and consent of the
Funding Agents is obtained. At any time such notice is received from a Bank
Purchaser after the requisite consent is obtained, the Commitment of such Bank
Purchaser shall be reduced as provided for therein.

(e) So long as no Event of Default has occurred and is continuing (unless
otherwise agreed by the Funding Agents), no more than 75 and no less than 45
days prior to the Commitment Expiration Date, the Issuer may request, through
the Funding Agents, that each Purchaser extend the Commitment Expiration Date to
a date which is up to 364 days after the Commitment Expiration Date then in
effect, which decision will be made by each Purchaser in its sole discretion.
Upon receipt of any such request, each Funding Agent shall promptly notify each
Purchaser in its Purchaser Group thereof. Within 10 Business Days of notice from
its Funding Agent, each Purchaser shall notify the Funding Agent of its
willingness or refusal to so extend the Commitment Expiration Date (the
“Extension Notice Deadline”). Each Funding Agent shall notify the Issuer of such
willingness or refusal by the Purchasers within five Business Days of the
Extension Notice Deadline. If any Purchaser notifies its Funding Agent of its
refusal to extend or does not expressly notify its Funding Agent that it is
willing to extend the Commitment Expiration Date by the applicable Extension
Notice Deadline (each a “Non-Extending Purchaser”), the Commitment Expiration
Date shall not be so extended.

(f) From and after the Closing Date, the Maximum Facility Balance (the “Maximum
Facility Balance”) and the Commitment of each Bank Purchaser shall be as
follows:

 

Time Period

   Maximum Facility
Balance      Branch Banking and
Trust Company
Commitment     DZ Bank AG
Deutsche Zentral-
Genossenschaftsbank,
Frankfurt am Main
Commitment  

Closing Date - January 31, 2014

   $ 20,000,000       $ 10,000,000 *    $ 10,000,000 * 

February 1, 2014 - February 28, 2014

   $ 40,000,000       $ 20,000,000 *    $ 20,000,000 * 

March 1, 2014 - March 31, 2014

   $ 60,000,000       $ 30,000,000 *    $ 30,000,000 * 

April 1, 2014 - thereafter

   $ 80,000,000       $ 40,000,000 *    $ 40,000,000 * 

 

* Or such lower amount as reduced in accordance with the terms of this
Agreement.

Section 2.3. Fees, Expenses, Payments, Etc. (a) Bluegreen agrees to pay to the
Funding Agents, the Fees and other amounts set forth in the Fee Letter at the
times specified therein.

 

- 4 -



--------------------------------------------------------------------------------

(b) Bluegreen further agrees to pay on the Closing Date or, if later, within 10
days of such costs and expenses being invoiced to Bluegreen, to the Funding
Agents all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (including any requested amendments, waivers
or consents of any of the Transaction Documents) of this Agreement, the
Transaction Documents, and the other documents to be delivered hereunder or in
connection herewith, including, without limitation, the reasonable fees for each
Funding Agent’s counsel and out-of-pocket expenses of each counsel for each
Funding Agent with respect thereto, any costs incurred in connection with
subsection 5.1(g) and with respect to a Conduit Purchaser, the costs and
expenses of rating such Conduit Purchaser’s commercial paper by independent
financial rating agencies which is allocable to commercial paper issued to fund
advances hereunder.

 

(c) Bluegreen further agrees to pay to the Funding Agents, and following the
occurrence and during the continuance of an Event of Default other than one
arising from the failure of the Obligors to make payments on the Timeshare
Loans, each Purchaser, promptly following presentation of an invoice therefor,
all reasonable costs and expenses (including reasonable fees and expenses of
counsel), if any, in connection with the enforcement of any of the Transaction
Documents, and the other documents delivered thereunder or in connection
therewith.

(d) The Issuer agrees to pay to the Funding Agents, and following the occurrence
and during the continuance of an Event of Default, each Purchaser, promptly
following presentation of an invoice therefor, all reasonable costs and expenses
(including reasonable fees and expenses of counsel), if any, in connection with
the enforcement of any of the Transaction Documents, and the other documents
delivered thereunder or in connection therewith.

(e) Bluegreen further agrees to pay on demand any and all documentary, stamp,
transfer and other taxes and governmental fees payable in connection with the
execution, delivery, filing and recording of any of the Transaction Documents or
the other documents and agreements to be delivered hereunder and thereunder or
otherwise in connection with the issuance of the Notes, and agrees to save each
Purchaser and each Funding Agent harmless from and against any liabilities with
respect to or resulting from any delay in paying or any omission to pay such
taxes and fees.

(f) Periodic fees or other periodic amounts payable hereunder shall be
calculated, unless otherwise specified in the Fee Letter, on the basis of a
360-day year and for the actual days elapsed.

(g) All payments to be made hereunder or under the Indenture, whether on account
of principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 1:00 p.m. New York City time on the due
date thereof to the Funding Agents’ accounts specified in subsection 9.2(b)
hereof or directly to the Purchasers’ accounts if a Funding Agent so instructs
the Indenture Trustee. Payments received after 1:00 p.m. New York City time
shall be deemed to have been made on the next Business Day. In any event, each
Funding Agent shall forward or instruct the Indenture Trustee to forward to the
Purchasers in its Purchaser Group their respective portion of such payments in
immediately

 

- 5 -



--------------------------------------------------------------------------------

available funds for receipt no later than 3:00 p.m. New York City time on the
date received. Notwithstanding anything herein to the contrary, if any payment
due hereunder becomes due and payable on a day other than a Business Day, the
payment date thereof shall be extended to the next succeeding Business Day and
in the case of principal, interest shall accrue thereon at the applicable rate
during such extension. To the extent that (i) the Indenture Trustee, the
Depositor, the Seller, the Issuer or the Servicer makes a payment to a Funding
Agent or a Purchaser or (ii) a Funding Agent or a Purchaser receives or is
deemed to have received any payment or proceeds for application to an
obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a Indenture Trustee, receiver or any other party under any
bankruptcy or insolvency law, state or Federal law, common law, or for equitable
cause, then, to the extent such payment or proceeds are set aside, the
obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received or deemed received by the Funding Agents or the Purchasers, as the case
may be.

Section 2.4. Indemnification. (a) Bluegreen (the “Indemnitor”) agrees to
indemnify and hold harmless each Funding Agent and each Purchaser and any
shareholders, members, directors, officers, employees, agents or Affiliates
thereof, of the Funding Agents or Purchasers (each such Person being referred to
as an “Indemnitee”) from and against any and all claims, damages, losses,
liabilities, costs or expenses whatsoever (including reasonable fees and
expenses of legal counsel) which such Indemnitee may incur (or which may be
claimed against such Indemnitee) arising out of, by reason of or in connection
with the execution and delivery of, or payment or other performance under, or
the failure to make payments or perform under, any Transaction Document or the
issuance of the Notes (including in connection with the preparation for defense
of any investigation, litigation or proceeding arising out of, related to or in
connection with such execution, delivery, payment, performance or issuance),
except (i) to the extent that any such claim, damage, loss, liability, cost or
expense shall be caused by the willful misconduct, bad faith, recklessness or
gross negligence of, or breach of any representation or warranty in any
Transaction Document by, the Indemnitee requesting indemnification, (ii) to the
extent that any such claim, damage, loss, liability, cost or expense is covered
or addressed by subsection 2.3(c) or (d) hereof, (iii) to the extent that any
such claim, damage, loss, liability, cost or expense relates to disclosure made
by a Funding Agent requesting indemnification or a Purchaser requesting
indemnification in connection with an Assignment or Participation pursuant to
Section 8.1 hereof which disclosure is not based on information given to such
Funding Agent or such Purchaser by or on behalf of Bluegreen, or any affiliate
thereof or by or on behalf of the Indenture Trustee or (iv) to the extent that
such claim, damage, loss, liability, cost or expense shall be caused by any
default in payment of any Timeshare Loan. The foregoing indemnity shall include
any claims, damages, losses, liabilities, costs or expenses to which any such
Indemnitee may become subject under the Securities Act, the Securities Exchange
Act of 1934, as amended, the Investment Company Act of 1940, as amended, or
other federal or state law or regulation arising out of or based upon any untrue
statement or alleged untrue statement of a material fact in any disclosure
document relating to the Notes or any amendments thereof or supplements thereto,
in any case, provided or approved by the Issuer (other than statements provided
by the Indemnitee requesting indemnification expressly for inclusion therein) or
arising out of, or based upon, the omission or the alleged omission to state a
material fact necessary to make the statements therein or any amendment thereof
or supplement thereto, in light of the circumstances in which they were made,
not misleading (other than with respect to statements provided by the Indemnitee
expressly for

 

- 6 -



--------------------------------------------------------------------------------

inclusion therein). For the avoidance of doubt, no Person shall be entitled to
indemnification under this Section 2.4 in respect of any Taxes or Excluded Taxes
(each as defined in Section 6.3 hereof), the indemnification of which is
addressed exclusively in Section 6.3 hereof.

(b) Promptly after the receipt by an Indemnitee of a notice of the commencement
of any action against an Indemnitee, such Indemnitee will notify the Funding
Agents and the Funding Agents will, if a claim in respect thereof is to be made
against an Indemnitor pursuant to subsection 2.4(a) hereof, notify such
Indemnitor in writing of the commencement thereof; but the omission so to notify
such party will not relieve such party from any liability which it may have to
such Indemnitee pursuant to the preceding paragraph except to the extent the
Indemnitor is prejudiced by such failure. If any such action is brought against
an Indemnitee and it notifies an Indemnitor of its commencement, such Indemnitor
will be entitled to participate in and, to the extent that it so elects by
delivering written notice to the Indemnitee promptly after receiving notice of
the commencement of the action from the Indemnitee to assume the defense of any
such action, with a single counsel mutually satisfactory to such Indemnitor and
each affected Indemnitee. After receipt of such notice by an Indemnitor from an
Indemnitee, such Indemnitor will not be liable to such Indemnitee for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation incurred by the Indemnitee in connection with the defense of
such action. Each Indemnitee will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of the such Indemnitee unless (i) the employment of such
counsel by such Indemnitee has been authorized in writing by such Indemnitor,
(ii) such Indemnitor shall have failed to assume the defense and employ counsel,
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both such Indemnitee and either an Indemnitor or
another person or entity that may be entitled to indemnification from an
Indemnitor (by virtue of this Section 2.4 or otherwise) and such Indemnitee
shall have been advised by counsel that there may be one or more legal defenses
available to such Indemnitee which are different from or additional to those
available to an Indemnitor or such other party or shall otherwise have
reasonably determined that the co-representation would present such counsel with
a conflict of interest (in which case the Indemnitor will not have the right to
direct the defense of such action on behalf of the Indemnitee). In any such case
described in clauses (i) through (iii) of the preceding sentence, the reasonable
fees, disbursements and other charges of counsel will be at the expense of the
Indemnitor; it being understood that in no event shall the Indemnitors be liable
for the fees, disbursements and other charges of more than one counsel (in
addition to any local counsel) for all Indemnitees in connection with any one
action or separate but similar or related actions arising out of the same
general allegations or circumstances. An Indemnitor shall not be liable for any
settlement of any such action, suit or proceeding effected without its written
consent, which shall not be unreasonably withheld, but if settled with the
written consent of an Indemnitor or if there shall be a final judgment for the
plaintiff in any such action, suit or proceeding, such Indemnitor agrees to
indemnify and hold harmless any Indemnitee to the extent set forth in this
Agreement from and against any loss, claim, damage, liability or reasonable
expense by reason of such settlement or judgment. No Indemnitor shall, without
the prior written consent of an Indemnitee (not to be unreasonably withheld),
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder, if such settlement, compromise or consent includes an
admission of culpability or wrong-doing on the part of such Indemnitee or the
entry or an order, injunction or other equitable or nonmonetary

 

- 7 -



--------------------------------------------------------------------------------

relief (including any administrative or other sanctions or disqualifications)
against such Indemnitee or if such settlement, compromise or consent does not
include an unconditional release of such Indemnitee from all liability arising
out of such claim, action, suit or proceeding.

(c) The obligations of Bluegreen under this Agreement shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement. Without limiting the foregoing, neither the lack of
validity or enforceability of, or any modification to, any Transaction Document
nor the existence of any claim, setoff, defense (other than a defense of
payment) or other right which Bluegreen may have at any time against a Funding
Agent, any Purchaser or any other Person, whether in connection with any
Transaction Document or any unrelated transactions, shall constitute a defense
to such obligations.

Section 2.5. Funding Termination Event. If any Funding Termination Event shall
occur and be continuing, (a) if such event is a Funding Termination Event
specified in clause (i) or (ii) of paragraph (d) of the definition thereof or
paragraphs (d) and (e) of the definition of Event of Default, the Commitment of
each Bank Purchaser shall automatically be reduced to zero, and (b) if such
event is any other Funding Termination Event, with the consent of the Required
Purchasers, the Funding Agents may, or upon the request of the Required
Purchasers, the Funding Agents shall, by notice to the Issuer, reduce the
Commitments of each Bank Purchaser to zero, whereupon the Commitments shall
immediately be reduced to zero.

Section 2.6. Notification of Note Rate.

(a) On the third Business Day immediately preceding each Determination Date,
each Funding Agent shall calculate the related Note Rate in order to estimate
the allocable portion of the Interest Distribution Amount for the related
upcoming Payment Date applicable to its Notes for the applicable Interest
Accrual Period and shall notify the Indenture Trustee and the Servicer of such
rate and amount by written notice. Such rate and amount shall be calculated
using an estimate of the applicable Note Rate, if necessary, for the remaining
days in such Interest Accrual Period. The Funding Agents shall consult with the
Conduit Purchasers in the determination of the CP Note Rate.

(b) On or before the third Business Day immediately preceding each Determination
Date, if a Funding Agent shall have used an estimate of the applicable Note Rate
in order to calculate the Interest Distribution Amount with respect to the
immediately preceding Payment Date, such Funding Agent shall compute the actual
related Note Rate and Interest Distribution Amount applicable to the Notes for
the Interest Accrual Period related to such immediately preceding Payment Date,
and if the actual Interest Distribution Amount so computed (i) is greater than
the estimated Interest Distribution Amount for such preceding Interest Accrual
Period, the Interest Distribution Amount so calculated for the upcoming Payment
Date shall be increased by the amount of such difference (such difference, the
“Conduit Component Shortfall”) and (ii) is less than the estimated Interest
Distribution Amount for such preceding Interest Accrual Period, the Interest
Distribution Amount so calculated for the upcoming Payment Date shall be
decreased by the amount of such difference.

 

- 8 -



--------------------------------------------------------------------------------

SECTION III. CONDITIONS PRECEDENT

Section 3.1. Conditions to Effectiveness. The following shall be conditions
precedent to this Agreement becoming effective:

(a) The other Transaction Documents shall have become effective in accordance
with their respective terms.

(b) All of the terms, covenants, agreements and conditions of this Agreement,
the Fee Letter and the other Transaction Documents to be complied with and
performed by Bluegreen, the Seller, the Servicer, the Issuer, the Depositor, the
Owner Trustee or the Indenture Trustee, as the case may be, by the Closing Date
shall have been complied with in all material respects or otherwise waived by
the Funding Agents.

(c) Each of the representations and warranties of each of Bluegreen, the Seller,
the Servicer, the Issuer, the Depositor, the Owner Trustee or the Indenture
Trustee, as the case may be, made in this Agreement and in the other Transaction
Documents shall be true and correct in all material respects as of the time of
the Closing Date as though made as of such time (except to the extent that they
expressly relate to an earlier or later time).

(d) No Funding Termination Event, Event of Default, Servicer Event of Default
under any Transaction Document or event that with the giving of notice or lapse
of time or both would constitute such an amortization event or other termination
event shall have occurred and be continuing.

(e) Each Funding Agent shall have received (and, to the extent requested, made
available to each Purchaser in its Purchaser Group):

(i) Certified copies of the resolutions of the Board of Directors of each of
Bluegreen and the Depositor approving this Agreement and the Transaction
Documents to which it is a party and any other documents contemplated thereby
and certified copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Transaction Documents to which it is a party and any other documents
contemplated thereby;

(ii) An officer’s certificate of each of Bluegreen, the Depositor and the Owner
Trustee, certifying the names and true signatures of the officers authorized to
sign this Agreement and the Transaction Documents and any other documents to be
delivered by it hereunder or thereunder;

(iii) A copy of the bylaws of each of Bluegreen and the Depositor, certified by
an officer thereof;

(iv) A copy of the charter of each of Bluegreen and the Depositor, a certificate
as to the good standing of Bluegreen from the Secretary of State of the
Commonwealth of Massachusetts and a certificate as to the good standing of the
Depositor from the Secretary of State of the State of Delaware, in each case
dated as of a recent date;

(v) Proper financing statements under the UCC of all jurisdictions that the
Funding Agents may deem necessary or desirable in order to perfect the ownership
and security interests contemplated by the Purchase Agreement, the Sale
Agreement, the Indenture and this Agreement;

 

- 9 -



--------------------------------------------------------------------------------

(vi) Acknowledgment copies of proper financing statements, if any, necessary to
release all security interests and other rights of any Person in the Trust
Estate previously granted by the Seller, the Depositor or the Issuer;

(vii) Completed requests for information, dated on or before the Closing Date,
in all jurisdictions referred to in subsection (vi) above that name the Issuer,
the Depositor or Bluegreen as debtor, together with copies of such other
financing statements;

(viii) A favorable opinion of counsel to Bluegreen, dated the Closing Date, in
form and substance satisfactory to the Funding Agents, such opinion to permit
reliance by the Purchasers;

(ix) A favorable opinion of counsel to Vacation Trust, Inc., dated the Closing
Date, in form and substance satisfactory to the Funding Agents related to
corporate, regulatory and insolvency matters, such opinion to permit reliance by
the Purchasers;

(x) A favorable written opinion of counsel to the Owner Trustee and special
Delaware counsel to the Issuer, dated the Closing Date, in form and substance
satisfactory to the Funding Agents, such opinion to permit reliance by the
Purchasers;

(xi) A favorable written opinion of counsel to the Issuer, dated the Closing
Date, in form and substance satisfactory to the Funding Agents, such opinion to
permit reliance by the Purchasers;

(xii) A favorable written opinion of internal counsel for the Indenture Trustee
and the Custodian each dated the Closing Date, as to general corporate matters
and such other matters with respect to the Indenture Trustee and Custodian as
the Funding Agents may reasonably request, such opinion to permit reliance by
the Purchasers,

(xiii) A favorable written opinion of internal counsel for the Backup Servicer
dated the Closing Date as to general corporate matters and such other matters
with respect to the Backup Servicer as the Funding Agents may reasonably
request, such opinion to permit reliance by the Purchasers,

(xiv) Favorable written opinion letters of local counsels for the Seller
regarding certain state timeshare and real estate legal matters related to each
Initial Approved Opinion Resort and the related Timeshare Loans, in form and
substance satisfactory to the Funding Agents regarding local law matters, such
opinion to permit reliance by the Purchasers;

(xv) A copy of the documentation evidencing the release of all liens attaching
to the Timeshare Loans pursuant to previous financings;

(xvi) Executed copies of each of the Transaction Documents; and

 

- 10 -



--------------------------------------------------------------------------------

(xvii) Such other documents, instruments, certificates and opinions as the
Funding Agents may reasonably request including those set forth as the closing
list delivered to the Seller in connection with this transaction.

(f) No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation by
the Funding Agents or the Purchasers of, or to invalidate, the transactions
contemplated by this Agreement or the Transaction Documents in any material
respect.

(g) S&P shall have delivered written confirmation to DZ BANK to the effect that
the consummation of the transactions contemplated by this Agreement will not
result in the reduction or withdrawal of their respective ratings of the Conduit
Purchaser’s commercial paper.

Section 3.2. Condition to Borrowings. The following shall be conditions
precedent to any funding by a Purchaser on each Funding Date (unless otherwise
indicated) (which conditions must be satisfied no later than 2:00 p.m. New York
City time on the Business Day immediately preceding such Funding Date):

(a) The Issuer shall have timely delivered a Borrowing Notice pursuant to
subsection 2.1(d) hereof;

(b) The representations and warranties of Bluegreen, the Issuer and the
Depositor set forth or referred to in Sections 4.1, 4.2 and 4.3 hereof shall be
true and correct in all material respects on the date of such Borrowing as
though made on and as of such date (except where such representation or warranty
specifically relates to any earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date); no event which is, or upon the giving of notice, the lapse of
time or both would be, a Funding Termination Event shall have occurred and be
continuing on such date;

(c) Both immediately prior to and after giving effect to such Borrowing and the
application of the proceeds thereof as provided herein and in the Indenture, the
Aggregate Outstanding Note Balance shall not exceed the Maximum Facility Balance
and there shall not be a Borrowing Base Deficiency;

(d) All conditions specified in the Indenture with respect to such Borrowing
shall have been satisfied;

(e) If the Funding Agents waive any of the conditions set forth in Section 3.1
hereof on the Closing Date, each such condition shall be satisfied on or before
the first Borrowing;

(f) Unless previously received on a Funding Date, the Funding Agents shall have
received a favorable written opinion on timeshare and real estate law matters
for the Timeshare Loans to be included on such Funding Date related to the
Resort for which Bluegreen is seeking to have the Funding Agents approve as an
Additional Approved Opinion Resort, such opinion to permit reliance by the
Purchasers.

(g) The Borrowing does not exceed the Maximum Borrowing Amount.

 

- 11 -



--------------------------------------------------------------------------------

SECTION IV. REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of Bluegreen. Bluegreen hereby
represents and warrants to the Funding Agents and the Purchasers that as of the
date hereof, the Closing Date and each Funding Date:

(a) It is a corporation validly existing and in good standing under the laws of
the State of Massachusetts, with full power and authority under such laws to own
its properties and conduct its business as such properties are currently owned
and such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party. When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect. The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By-laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound (other than violations of such
laws, regulations, orders, decrees, mortgages, indentures, contracts and other
agreements that, individually or in the aggregate, would not have a material
adverse effect on its ability to perform its obligations under this Agreement or
the Transaction Documents to which it is a party).

 

- 12 -



--------------------------------------------------------------------------------

(e) Other than as disclosed on Schedule 12.2(e) of the Indenture, there is no
litigation or administrative proceeding before any court, tribunal or
governmental body pending or, to its knowledge, threatened against it, with
respect to this Agreement, the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes, and
there is no such litigation or proceeding against it or any significant portion
of its properties that would have a material adverse effect on the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Transaction Documents to which it is a party.

(f) It has delivered to the Funding Agents complete and correct copies of its
audited financial statements for the fiscal year ended on or about December 31,
2012; provided that Bluegreen shall be deemed to be in compliance with this
Section 4.1(f) to the extent such financial statements have been publicly filed.

(g) No report, statement, exhibit or other written information required to be
furnished by Bluegreen or any of its Affiliates, agents or representatives to
any Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to any Funding Agent or any Purchaser, as the case may
be, at such time) as of the date so furnished.

(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

(i) Bluegreen repeats and reaffirms to the Funding Agents and the Purchasers
each of the representations and warranties of Bluegreen in the Transaction
Documents to which it is a party and each other document delivered in connection
therewith or herewith, and represents that such representations and warranties
are true and correct (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty is
repeated and affirmed as of such earlier date).

(j) Based upon the Investment Letters of the Purchasers and compliance with the
terms of this Agreement and the Transaction Documents, the sale of the Notes
pursuant to the terms of this Agreement and the Indenture will not require the
registration of such Notes under the Securities Act.

(k) All tax returns (federal, state and local) required to be filed with respect
to Bluegreen have been filed (which filings may be made by an affiliate of
Bluegreen on a consolidated basis covering Bluegreen and other Persons) and
there has been paid or adequate provision made in its GAAP financial statements
for the payment of all taxes, assessments and other governmental charges in
respect of Bluegreen (or in the event consolidated returns have been filed, with
respect to the Persons subject to such returns), other than as on Schedule
4.1(k) hereto.

 

- 13 -



--------------------------------------------------------------------------------

(l) Based upon the Investment Letters of the Purchasers, the representation
letter from GSS Holdings, Inc. and compliance with the terms of this Agreement
and the Transaction Documents, the Indenture is not required to be qualified
under the Trust Indenture Act of 1939, as amended and none of Bluegreen, the
Depositor or the Issuer is required to be registered under the Investment
Company Act of 1940, as amended.

(m) There has not been any material adverse change in the business, operations,
financial condition, properties or assets of Bluegreen since June 30, 2013.

(n) The chief executive office of Bluegreen is at the address indicated in
Section 9.2 hereof.

(o) The Credit Policy and the Collection Policy attached as Exhibits J and K to
the Indenture, respectively (as the same may be amended from time to time in
accordance with the provisions of the Indenture and this Agreement), fairly
represent the policies of the Servicer and, to the best knowledge of the
Servicer, the Collection Policy is materially consistent with the customary
standard of prudent servicers of loans secured by timeshare interests.

(p) Other than the Bluegreen Merger, described below, as of the date hereof and,
within the last five years, Bluegreen has not changed its name, merged with or
into or consolidated with any other corporation or been the subject of any
proceeding under Title 11, United States Code (Bankruptcy). The “Bluegreen
Merger” shall mean that certain cash merger transaction on April 2, 2013 whereby
Bluegreen become a direct wholly-owned subsidiary of Woodbridge Holdings LLC and
ceased to be a publicly traded entity.

(q) Bluegreen and each Affiliate thereof is in compliance in all material
respects with ERISA and no lien in favor of the Pension Benefit Guaranty
Corporation on any of the Timeshare Loans shall exist.

(r) The name and address of the Lockbox Bank, together with the account numbers
of the Lockbox Accounts at the Lockbox Bank, are specified in the Lockbox
Agreement (or at such other Lockbox Bank and/or with such other Lockbox Accounts
as have been notified to the Funding Agents). All applicable Obligors will be
instructed to make payment to the Lockbox Account in accordance with the
Indenture.

(s) For clarity, it is understood that the Timeshare Loans, related Timeshare
Loan Documents and other related assets will be conveyed by the Seller to the
Depositor and by the Depositor to the Issuer pursuant to the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein. Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

 

- 14 -



--------------------------------------------------------------------------------

(t) Bluegreen and each of its Affiliates has and intends to in the future to
properly disclose and account for the transactions contemplated by the
Transaction Documents as an on balance sheet transaction in accordance with
GAAP. The transaction contemplated by the Transaction Documents is a financing
for tax purposes.

(u) As of the Closing Date and as of each Funding Date, as applicable, (i),
neither Bluegreen nor any of its Commonly Controlled Affiliates has or has
incurred any “accumulated funding deficiency” (as such term is defined under
ERISA and the Code), whether or not waived, with respect to any “Employee
Pension Benefit Plan” (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect (as defined below), and, to
Bluegreen’s Knowledge, no event has occurred or circumstance exists that may
result in any accumulated funding deficiency of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect;
(ii) neither Bluegreen nor any of its Commonly Controlled Affiliates has any
unpaid “minimum required contribution” (as such term is defined under ERISA and
the Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to Bluegreen’s
Knowledge, no event has occurred or circumstance exists that may result in any
unpaid minimum required contribution as of the last day of the current plan year
of any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (iii) Bluegreen and each of its Commonly Controlled
Affiliates has no outstanding liability for any undisputed contribution required
under any Bluegreen Multiemployer Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect; and
(iv) Bluegreen and each of its Commonly Controlled Affiliates has no outstanding
liability for any disputed contribution required under any Bluegreen
Multiemployer Plan that either individually or in the aggregate could Cause a
Material Adverse Effect. As of the Closing Date and as of each Funding Date, as
applicable, to Bluegreen’s Knowledge (A) neither Bluegreen nor any of its
Commonly Controlled Affiliates has incurred any Withdrawal Liability (as defined
below) that either individually or in the aggregate could Cause a Material
Adverse Effect, and (B) no event has occurred or circumstance exists that could
result in any Withdrawal Liability that either individually or in the aggregate
could Cause a Material Adverse Effect. As of the Closing Date and as of each
Funding Date, as applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any
of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Multiemployer Plan
that could either individually or in the aggregate Cause a Material Adverse
Effect. For purposes of this subsection 4.1(u), “Cause a Material Adverse
Effect” means reasonably be expected to result in a material adverse effect on
Bluegreen or any of its Commonly Controlled Affiliates; “Commonly Controlled
Affiliates” means those direct or indirect affiliates of Bluegreen that would be
considered a single employer with Bluegreen under Section 414(b), (c), (m), or
(o) of the Code; “Employee Pension Benefit Plan” means an employee pension
benefit plan as such term is defined in Section 3(2) of ERISA that is sponsored,
maintained or contributed to by Bluegreen or any of its Commonly Controlled
Affiliates (other than a Bluegreen Multiemployer Plan); “Multiemployer Plan”
means a multiemployer plan as such term is defined in Section 3(37) of ERISA;
“Bluegreen Multiemployer Plan” means a Multiemployer Plan to which Bluegreen or
any of its Commonly Controlled Affiliates contributes or in which Bluegreen or
any of its Commonly Controlled Affiliates participates; and “Withdrawal
Liability” means liability as determined under ERISA for the complete or partial
withdrawal of Bluegreen or any of its Commonly Controlled Affiliates from a
Multiemployer Plan.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.2. Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Funding Agents and the Purchasers that as of the
date hereof, the Closing Date and each Funding Date:

(a) It is a statutory trust validly existing and in good standing under the laws
of the State of Delaware, with full power and authority under such laws to own
its properties and conduct its business as such properties are currently owned
and such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party. When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect. The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, the Trust Agreement, or any mortgage, indenture, contract
or other agreement to which it is a party or by which it or any significant
portion of its properties is bound.

(e) There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

 

- 16 -



--------------------------------------------------------------------------------

(f) No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to any
Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Funding Agents or any Purchaser, as the case may
be, at such time) as of the date so furnished.

(g) The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

(i) The Issuer repeats and reaffirms to the Funding Agents and the Purchasers
each of the representations and warranties of the Issuer in the Transaction
Documents to which it is a party and each other document delivered in connection
therewith or herewith, and represents that such representations and warranties
are true and correct (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty is
repeated and affirmed as of such earlier date).

(j) Any taxes, fees and other charges of Governmental Authorities applicable to
it, except for franchise or income taxes, in connection with the execution,
delivery and performance by it of this Agreement and the Transaction Documents
to which it is a party or otherwise applicable to it in connection with the
transactions contemplated hereby or thereby have been paid or will be paid at or
prior to the Closing Date to the extent then due.

Section 4.3. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Funding Agents and the Purchasers, that as
of the date hereof, the Closing Date and each Funding Date:

(a) It is a corporation validly existing and in good standing under the laws of
the State of Delaware, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the

 

- 17 -



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party. When executed and delivered, each of this
Agreement and the Transaction Documents to which it is a party will constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject, as to such enforceability, to applicable bankruptcy,
reorganization, insolvency, moratorium and other laws relating to or affecting
creditors’ rights generally from time to time in effect. The enforceability of
its obligations under such agreements may also be limited by general principles
of equity, regardless of whether such enforceability is considered in a
proceeding in equity or at law, and no representation or warranty is made with
respect to the enforceability of its obligations under any indemnification
provisions in such agreements to the extent that indemnification is sought in
connection with securities laws violations.

(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Closing Date, except such that
may be required by applicable securities laws or UCC-1 or UCC-3 Financing
Statements as have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By-laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound.

(e) There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement, the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

(f) No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to any
Funding Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Agent or any Purchaser, as the case may be, at
such time) as of the date so furnished.

(g) The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no default or other event or circumstance has occurred thereunder
or in

 

- 18 -



--------------------------------------------------------------------------------

connection therewith that could reasonably be expected to result in the
termination of any such agreement or any other interruption of the ongoing
performance by the parties to each such agreement of their respective
obligations thereunder.

(i) The Depositor repeats and reaffirms to the Funding Agents and the Purchasers
each of the representations and warranties of the Depositor in the Transaction
Documents to which it is a party and each other document delivered in connection
therewith or herewith, and represents that such representations and warranties
are true and correct (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty are
repeated and affirmed as of such earlier date).

(j) Any taxes, fees and other charges of Governmental Authorities applicable to
it, except for franchise or income taxes, in connection with the execution,
delivery and performance by it of this Agreement and the Transaction Documents
to which it is a party or otherwise applicable to it in connection with the
transactions contemplated hereby or thereby have been paid or will be paid at or
prior to the Closing Date to the extent then due.

(k) The chief executive office of the Depositor is at the address indicated in
Section 9.2 hereof.

SECTION V. COVENANTS

Section 5.1. Covenants. Each of Bluegreen, the Depositor and the Issuer, each
solely as to itself, covenants and agrees, through the Facility Termination Date
and thereafter so long as any amount of the Notes shall remain outstanding or
any monetary obligation arising hereunder shall remain unpaid, unless the
Required Purchasers shall otherwise consent in writing, that:

(a) it shall perform in all material respects each of the respective agreements
and indemnities applicable to it and comply in all material respects with each
of the respective terms and provisions applicable to it under the other
Transaction Documents to which it is party, which agreements and indemnities are
hereby incorporated by reference into this Agreement as if set forth herein in
full; it shall, to the extent any other party shall fail to perform any of its
obligations in the Transaction Documents, take all reasonable action to enforce
the obligations of each of the other parties to such Transaction Documents which
are contained therein;

(b) the Issuer and the Servicer shall furnish to the Funding Agents a copy of
each opinion, certificate, report, statement, notice or other communication
(other than investment instructions) relating to the Notes which is furnished by
or on behalf of it to the other or to the Indenture Trustee and furnish to the
Funding Agents after receipt thereof, a copy of each notice, demand or other
communication relating to the Notes, this Agreement or the Indenture received by
the Issuer or the Servicer from the Indenture Trustee, the Depositor or the
Seller; and (ii) such other information, documents records or reports respecting
the Collateral, the Seller, the Depositor, the Issuer or the Servicer as the
Funding Agents may from time to time reasonably request;

 

- 19 -



--------------------------------------------------------------------------------

(c) the Issuer shall furnish to the Funding Agents on or before the date such
reports are due under the Indenture copies of each of the reports, notices and
certificates required by Section 7.2 of the Indenture;

(d) the Issuer shall promptly furnish to the Funding Agents a copy, addressed to
the Funding Agents, of each opinion of counsel delivered to the Indenture
Trustee pursuant to Section 7.3(d) of the Indenture;

(e) Bluegreen shall not permit a Servicer Event of Default under the Indenture
to occur;

(f) Bluegreen shall continue to engage in business of the same general type as
now conducted with respect to the Timeshare Loans transferred by it and
preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of such business; and comply with all
Requirements of Law except where the failure to so comply could reasonably be
expected to have a material adverse affect on Bluegreen;

(g) the Issuer, the Depositor, the Seller and the Servicer shall at any time
from time to time during regular business hours, on reasonable notice to the
Issuer, the Depositor, the Seller or the Servicer, as the case may be, permit
either or both Funding Agent(s), or its/their agents or representatives to:

(i) examine all books, records and documents (including computer tapes and
disks) in its possession or under its control; and

(ii) visit its offices and property for the purpose of examining such materials
described in clause (i) above;

(h) the Issuer and the Servicer shall furnish to the Funding Agents, promptly
after the occurrence of any event which is, or upon the giving of notice, the
lapse of time or both would be, an Funding Termination Event, a certificate of
an appropriate officer of the Issuer or the Servicer, as the case may be,
setting forth the circumstances of such event and any action taken or proposed
to be taken by the Issuer or the Servicer with respect thereto;

(i) it shall timely make all payments, deposits or transfers and give all
instructions to transfer required by this Agreement and the Indenture;

(j) it shall execute and deliver to the Funding Agents or the Indenture Trustee
all such documents and instruments and do all such other acts and things as may
be necessary or reasonably required by the Funding Agents or the Indenture
Trustee to enable the Funding Agents or the Indenture Trustee to exercise and
enforce their respective rights under the Transaction Documents and to realize
thereon, and record and file and rerecord and refile all such documents and
instruments, at such time or times, in such manner and at such place or places,
all as may be necessary or required by the Indenture Trustee or the Funding
Agents to validate, preserve, perfect and protect the position of the Indenture
Trustee under the Indenture provided no such action shall be inconsistent with
the Indenture or contrary to instructions of the Indenture Trustee;

 

- 20 -



--------------------------------------------------------------------------------

(k) neither the Depositor nor the Issuer will consolidate with or merge into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person, except (i) in accordance with the Indenture and
(ii) with the prior written consent of the Required Purchasers;

(l) Bluegreen will not resign as Servicer, unless (i) the performance of its
duties under the Indenture is no longer permissible pursuant to Requirements of
Law and there is no reasonable action which it could take to make the
performance of such duties permissible under such Requirements of Law, or
(ii) the Required Purchasers shall have consented thereto;

(m) Bluegreen shall furnish to each Purchaser and each Funding Agent:

(i) (A) as soon as available and in any event within 45 days after the end of
each fiscal quarter (or, if later, that date which financial statements relating
to Bluegreen are required to be filed with the Securities and Exchange
Commission), the consolidated balance sheet of Bluegreen and its subsidiaries as
of the end of such quarter and consolidated statements of income of Bluegreen
and its subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by the chief financial
officer of Bluegreen and (B) as soon as available and in any event within 90
days after the end of each fiscal year of Bluegreen (or, if later, that date
which financial statements relating to Bluegreen are required to be filed with
the Securities and Exchange Commission), a copy of the consolidated financial
statements of Bluegreen and its subsidiaries for such year accompanied by an
audit report of a nationally recognized firm of independent certified public
accountants (or such other firm of independent certified public accountants
acceptable to the Funding Agents) which report shall be unqualified as to going
concern and scope of audit (if such scope limitation would be reasonably deemed
to have an adverse impact on the financial statements taken as a whole) and
shall state that such consolidated financial statements present fairly the
consolidated financial position of Bluegreen and each of its subsidiaries at the
dates indicated and the results of their operations and their cash flow for the
periods indicated is in conformity with GAAP and that the examination had been
made in accordance with GAAP; provided, however, Bluegreen shall be deemed to be
in compliance with this subsection 5.1(m)(i) to the extent the documents
required to be filed pursuant to this subsection 5.1(m)(i) are publicly filed
within the time periods required by this subsection 5.1(m)(i).

(ii) A copy of each certificate, opinion, report, notice or other communication
(other than investment instructions) furnished by or on behalf of Bluegreen or
the Issuer to the Indenture Trustee under the Transaction Documents,
concurrently therewith, and promptly after receipt thereof, a copy of each
notice, demand or other communication received by or on behalf of Bluegreen, the
Depositor or the Issuer under the Transaction Documents; and

(iii) Such other information (including financial information), documents,
records or reports respecting the Notes, the Trust Estate, Bluegreen, the
Depositor or the Issuer as any Funding Agent may from time to time reasonably
request;

(n) Bluegreen shall not make, or permit any Person within its control to make,
any material amendment, modification or change to, or provide any material
waiver under, the Indenture or the other Transaction Documents without the prior
written consent of the Funding Agents and in any case in compliance with
Section 9.1 hereof;

 

- 21 -



--------------------------------------------------------------------------------

(o) Bluegreen will comply in all material respects with the Credit Policy and
the Collection Policy in regard to each Timeshare Loan. Bluegreen shall
(i) notify the Funding Agents ten days prior to any material amendment of or
change in the Credit Policy or the Collection Policy and (ii) obtain the Funding
Agents’ prior written consent (which consent will not be unreasonably withheld
or delayed) to any material amendment of or change in the Credit Policy or the
Collection Policy that will affect any Timeshare Loan in the Trust Estate;
provided, that Bluegreen may immediately implement any changes (and provide
notice to the Funding Agents subsequent thereto) as may be required under
applicable law from time to time upon the reasonable determination of Bluegreen;
and provided, further that Bluegreen shall deliver to the Funding Agents a copy
of any amendments or changes to the Collection Policy or the Credit Policy for
which prior notice to the Funding Agents was not given with the Monthly Report
to be delivered subsequent to the effective date of such amendments or changes.

(p) at the request of any Funding Agent, the Seller shall cause to be delivered
to the Funding Agents the written report of a review conducted as of the last
day of a fiscal quarter of the Seller by an independent auditor acceptable to
the Funding Agents of a random sampling of Timeshare Loans that are held by the
Custodian, together with all related Timeshare Loans Documents held by the
Custodian, within the later of (i) 30 days following the end of such fiscal
quarter of the Seller and (ii) 30 days following such request of any Funding
Agent; provided, however, in addition to the quarterly reports described above,
each calendar year (so long as no Event of Default has occurred), the Funding
Agents, in their sole discretion, can request one written report to be conducted
other than quarterly and the Seller shall cause such written report to be
delivered to the Funding Agents no later than the later of (i) thirty days after
such request by the Funding Agents or (ii) the fifth Business Day after the
completion of the related audit procedures; it being understood, however, that
if the Funding Agents shall request more than two written reports during a
calendar year (excluding any written reports requested during the occurrence of
an Event of Default), the third request and all other requests thereafter during
such calendar year shall be at the expense of the Funding Agents; it being
further understood, however, that upon the occurrence of an Event of Default,
the Funding Agents shall not be limited to the number of written reports that
may be requested and the expense of such written reports shall be borne by the
Seller;

(q) to the extent it has not previously done so, Bluegreen shall instruct all
applicable Obligors to cause all Collections to be deposited directly into the
Lockbox Account. Bluegreen shall hold in trust, and deposit, immediately, but in
any event not later than two Business Days of its receipt thereof, to the
Lockbox Account all Collections received from time to time by it from the
related Obligors;

(r) Bluegreen shall deliver all the Timeshare Loan Files to the Custodian
pursuant to the terms of the Custodial Agreement;

(s) Bluegreen shall notify the Funding Agents within five Business Days of
obtaining knowledge thereof, of (i) any fraudulent activity or theft in the
origination or servicing of the Timeshare Loans and (ii) any fraudulent activity
or theft in the origination or servicing of timeshare loans not subject to the
Lien of the Indenture that results or may result in a loss of at least $100,000;

 

- 22 -



--------------------------------------------------------------------------------

(t) except as otherwise provided herein, neither Bluegreen, the Depositor nor
the Issuer will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (or the filing
of any financing statement) or with respect to, any Timeshare Loan, or upon or
with respect to any account which concentrates in a Lockbox Bank to which any
Collections of any Timeshare Loan are sent, or assign any right to receive
income in respect thereof;

(u) except as otherwise permitted in the Indenture or with the prior written
consent of the Funding Agents, Bluegreen will not extend, amend or otherwise
modify the terms of any Timeshare Loan, or amend, modify or waive any term or
condition of any contract related thereto;

(v) neither Bluegreen nor the Servicer will make any change in its instructions
to Obligors regarding payments to be made to the Lockbox Account, unless such
instructions are to deposit such payments to another lockbox account approved by
the Funding Agents;

(w) none of the Seller, the Depositor or the Issuer will change its name,
identity or structure or its chief executive office, unless at least 30 days
prior to the effective date of any such change such person delivers to the
Indenture Trustee and the Funding Agents UCC financing statements to continue
the perfection of the Indenture Trustee’s interest in the Timeshare Loans and
written authority to file the same;

(x) each of the Issuer, Bluegreen and the Depositor shall properly disclose and
account for the transactions contemplated by the Transaction Documents as an on
balance sheet transaction under and in accordance with GAAP;

(y) the Depositor and the Issuer each shall, unless the Funding Agents shall
otherwise consent in writing:

(i) conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that its assets are
available to pay the creditors of Bluegreen or any Affiliate thereof (other than
as expressly provided herein);

(ii) maintain corporate records and books of account separate from those of
Bluegreen and any Affiliate (other than itself) thereof;

(iii) obtain proper authorization for all action requiring such authorization;

(iv) pay its own operating expenses and liabilities from its own funds and shall
conduct its business from an office or designated area separate from Bluegreen
or any Affiliate thereof;

 

- 23 -



--------------------------------------------------------------------------------

(v) continuously maintain its resolutions, agreements and other instruments
underlying the transactions described in this Agreement as part of its official
records;

(vi) maintain an arm’s-length relationship with Bluegreen and its Affiliates
(other than itself), and shall not hold itself out as being liable for the debts
of Bluegreen or any of its Affiliates (other than itself);

(vii) keep its assets and liabilities separate from those of all other entities
other than as permitted herein;

(viii) not maintain bank accounts or other depository accounts to which any
Affiliate is an account party or from which any Affiliate has the power to make
withdrawals;

(ix) not amend, supplement or otherwise modify its organizational documents,
except in accordance therewith and with the prior written consent of the Funding
Agents;

(x) not create, incur, assume or suffer to exist any indebtedness on which it is
obligated, except as contemplated by this Agreement and the other Transaction
Documents. It shall not assume, guarantee, endorse or otherwise be or become
directly or contingently liable for the obligations of any Person by, among
other things, agreeing to purchase any obligation of another Person (other than
the Timeshare Loans), agreeing to advance funds to such Person or causing or
assisting such Person to maintain any amount of capital. It shall not be party
to any indenture, agreement, mortgage, deed of trust or other instrument other
than this Agreement and the other Transaction Documents;

(xi) not enter into, or be a party to any transaction with any of its
Affiliates, except as contemplated by this Agreement and the other Transaction
Documents;

(xii) observe all procedures required by its organizational documents and
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications would materially adversely
affect the interests hereunder of the Purchasers or the Agent or its ability to
perform its obligations hereunder; and

(xiii) not form, or cause to be formed, any subsidiaries; or make or suffer to
exist any loans or advances to, or extend any credit to, or make any investments
(by way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness (other than the Timeshare Loans),
acquisition of the business or assets, or otherwise) in, any Affiliate or any
other Person except as otherwise permitted herein; and

(z) if requested by the Funding Agents (which is expected to be no more than
once during each annual period following the Closing Date), Bluegreen and the
Issuer shall provide the Funding Agents with a report, satisfactory to the
Funding Agents in their sole discretion, from an independent review company
selected by the Funding Agents, confirming the accuracy of the information in
the Transaction Documents with respect to the Timeshare Loans and the ability of
the Servicer to perform its obligations thereunder;

 

- 24 -



--------------------------------------------------------------------------------

(aa) in the event that after the Closing Date and at any time this Agreement is
in effect or any Note remains unpaid, Bluegreen or any of its Affiliates (other
than the Depositor and the Issuer which shall not enter into any agreement,
guarantee, indenture or other instrument governing, relating to, providing for
any financing other than the Transaction Documents) shall enter into any
agreement, guarantee, indenture or other instrument governing, relating to,
providing for commitments to advance or guaranteeing any financing or enter into
any amendment or other modification of the terms and conditions of any Material
Credit Facility, which includes financial covenants similar to or in addition to
those provided in this Agreement or any other Transaction Document which are
more favorable to the lender or other counterparty thereunder than those
provided in this Agreement or any other Transaction Document, such party(ies)
shall promptly so notify the Funding Agents and the Purchasers in writing.
Within 30 days of receipt of such notice, the Funding Agents shall either
(i) indicate which financial covenants the Funding Agents have determined to be
more favorable than the ones set forth herein or in the Transaction Documents,
in which case, the Transaction Documents shall be deemed amended to provide for
substantially the same financial covenants as those provided for in such
agreement, guarantee, indenture or other instrument, and the parties agree to
cooperate to memorialize such amendment in writing or (ii) indicate that no
changes are necessary to the Transaction Documents; provided, that the Funding
Agents shall be granted a one time additional 30 day extension if so requested
by any Funding Agent. To the extent the Funding Agents have not provided written
notice to the applicable party within 30 days (or 60 days, if the Funding Agents
have been granted an extension) of notice from such applicable party, the
Funding Agents will be deemed to have agreed that no amendments to the financial
covenants will be necessary. For the avoidance of doubt, for purposes of this
subsection 5.1(aa), notice by Bluegreen or any of its Affiliates must be made in
writing and the filing of notice of a Material Credit Facility with the
Securities and Exchange Commission shall not constitute sufficient notice to the
Funding Agents.

SECTION VI. INCREASED COSTS, INCREASED CAPITAL, TAXES, ETC.

Section 6.1. Increased Costs. Subject to the provisions of Section 6.4 hereof,
if, due to either (a) the introduction of or any change (including any change by
way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation or the imposition of any guideline of
any accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestics, including,
without limitation, any Change in Law or (b) the compliance with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), after the Closing Date, there shall be an increase in
the cost to the Funding Agent or any Purchaser (each of which shall be an
“Affected Party”) of agreeing to make or making, funding or maintaining any
investment in the Notes or any interest therein or of agreeing to purchase or
invest in the Notes or any interest therein, or to provide liquidity or credit
support to a Conduit Purchaser, as the case may be (other than by reason of any
interpretation of or change in laws or regulations relating to Taxes (as defined
in Section 6.3 below) or Excluded Taxes (as defined in Section 6.3 below)), the
Issuer shall, upon written demand by such Affected Party (with a copy to the

 

- 25 -



--------------------------------------------------------------------------------

Funding Agents), direct the Indenture Trustee in writing to pay to such Affected
Party that portion of such increased costs incurred which such Affected Party
reasonably determines is attributable to making, funding or maintaining any
investment in the Notes or any interest therein or agreeing to purchase or
invest in the Notes or any interest therein or to provide liquidity or credit
support to a Conduit Purchaser, as the case may be. In determining such amount,
such Affected Party may use any reasonable averaging and attribution methods,
consistent with the averaging and attribution methods generally used by such
Affected Party in determining amounts of this type. A certificate as to such
increased costs incurred submitted to the Issuer and the Funding Agents, setting
forth the calculation thereof in reasonable detail, shall be prima facie
evidence as to the amount of such increased costs. Any Affected Party that
incurs such increased costs as described in this Section 6.1 shall use its
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to take such steps as would eliminate or reduce the
amount of such increased costs; provided that no such steps shall be required to
be taken if, in the reasonable judgment of such Affected Party, such steps would
be disadvantageous to such Affected Party. Each Funding Agent agrees to use
reasonable efforts to give notice to the Issuer and Bluegreen of any Change in
Law or the imposition of any guideline or request from any central bank or other
Governmental Authority after the Closing Date, that would increase the costs to
a Purchaser for which the Funding Agent has actual knowledge.

Section 6.2. Increased Capital. Subject to the provisions of Section 6.4 hereof,
if either (a) the introduction of or any change in or in the interpretation of
any law or regulation, directive or request, including, without limitation, any
Change in Law or (b) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law) or any
guideline of any accounting board or authority (whether or not part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic, including, without limitation, compliance by an Affected Party with
any request or directive regarding capital adequacy, but excluding, in all
cases, any interpretation, application or change in law relating to Taxes (as
defined in Section 6.3 below) or Excluded Taxes (as defined in Section 6.3
below), has or would have the effect of reducing the rate of return on the
capital of any Affected Party after the Closing Date, as a consequence of
(i) the existence of such Affected Party’s agreement to make or maintain an
investment in the Notes or any interest therein or to provide liquidity or
credit support to a Conduit Purchaser or (ii) the existence of any agreement by
such Affected Party to make or maintain an investment in the Notes or any
interest therein or to fund any such investment or arising in connection
herewith to a level below that which any such Affected Party could have achieved
but for such introduction, change or compliance (taking into consideration the
policies of such Affected Party with respect to capital adequacy), by an amount
deemed by such Affected Party to be material, then, from time to time, upon
written demand by such Affected Party (with a copy to the Funding Agents), the
Issuer shall direct the Indenture Trustee in writing to pay to the Affected
Party, such additional amounts as specified by such Affected Party, sufficient
to compensate such Affected Party in the light of such circumstances, to the
extent that such Affected Party reasonably determines such increase in capital
to be allocated to the existence of such Affected Party’s agreements described
in clause (i) or (ii) above. In determining such amounts, such Affected Party
may use any reasonable averaging and attribution methods, consistent with the
averaging and distribution methods generally used by such Affected Party in
determining amounts of this type. A certificate as to such amounts submitted to
the Issuer by

 

- 26 -



--------------------------------------------------------------------------------

such Affected Party setting forth the calculation thereof in reasonable detail,
shall be prima facie evidence of the amounts so owed. Any Affected Party that is
entitled to compensation for increases in capital as described in this
Section 6.2 shall use its commercially reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to take such steps as
would eliminate or reduce the amount of such compensation; provided that no such
steps shall be required to be taken if, in the reasonable judgment of such
Affected Party, such steps would be disadvantageous to such Affected Party. Each
Funding Agent agrees to use reasonable efforts to give notice to the Issuer and
Bluegreen of any Change in Law or the imposition of any guidance or request from
any central bank or other Governmental Authority after the Closing Date, that
would affect the amount of capital required or expected to be maintained by a
Purchaser for which the Funding Agent has actual knowledge.

Section 6.3. Taxes. (a) Any and all payments and deposits required to be made
hereunder or under the Indenture to or for the benefit of a Purchaser shall be
made, to the extent allowed by law, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes, levies,
imposts, deductions, charges or withholdings imposed on, or measured by
reference to, the net income of such Purchaser, franchise taxes imposed on such
Purchaser, and taxes (other than withholding taxes), levies, imposts,
deductions, charges or withholdings imposed on the receipt or gross receipts of
such Purchaser by any of (i) the United States or any State thereof, (ii) the
state or foreign jurisdiction under the laws of which such Purchaser is
organized, with which it has a present or former connection (other than solely
by reason of this Agreement), or in which it is otherwise doing business or
(iii) any political subdivision thereof (all such excluded items being referred
to as “Excluded Taxes” and all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities other than Excluded Taxes being referred to as
“Taxes”). If the Indenture Trustee, as directed by a Funding Agent, shall be
required by law to deduct any Taxes from or in respect of any sum required to be
paid or deposited hereunder or under any instrument delivered hereunder to or
for the benefit of a Purchaser (A) subject to the limitations set forth in this
Section 6.3 and Section 6.4 hereof, such sum shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums required to be paid or deposited under this
Section 6.3) the amount received by such Purchaser, or otherwise deposited
hereunder or under such instrument, shall be equal to the sum which would have
been so received or deposited had no such deductions been made, (B) the
Indenture Trustee, as directed by a Funding Agent, shall make such deductions
and (C) the Indenture Trustee, as directed by a Funding Agent, shall pay the
full amount of such deductions to the relevant taxation authority or other
authority in accordance with applicable laws.

(b) Subject to the limitations set forth in this Section 6.3 and Section 6.4
hereof, the Issuer shall direct the Indenture Trustee to indemnify each
Purchaser for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 6.3) paid by such Purchaser
due to the modification of or any change in or in the interpretation or
administration by any governmental or regulatory agency or body charged with the
interpretation or administration of any law or regulation relating to Taxes
after the Closing Date (including penalties, interest and expenses) and arising
therefrom or required to be paid with respect thereto. Each Purchaser agrees to
promptly notify its Funding Agent and the Issuer of any payment of such Taxes
made by it for which it is entitled to indemnification

 

- 27 -



--------------------------------------------------------------------------------

hereunder and, if practicable, any request, demand or notice received in respect
thereof prior to such payment. Each Purchaser shall be entitled to payment of
this indemnification within 30 days from the date such Purchaser makes written
demand therefor to its Funding Agent and the Issuer. A certificate as to the
amount of such indemnification submitted to its Funding Agent and the Issuer by
such Purchaser setting forth in reasonable detail the basis for and the
calculation thereof, shall be prima facie evidence of the amounts so owed.

(c) Within 30 days after the date of any payment of Taxes, the Indenture Trustee
will furnish to the Funding Agents the original or a certified copy of a receipt
evidencing payment thereof.

(d)

(i) Each Purchaser and each Funding Agent that is a United States person as
defined in Section 7701(a)(30) of the Code shall, on or prior to the Closing
Date, or, in the case of an Assignee, the effective date of the applicable
Assignment, deliver to the Issuer, each Funding Agent and the Indenture Trustee
(in the case of a Purchaser) and to the Issuer and the Indenture Trustee (in the
case each Funding Agent) executed originals of IRS Form W-9 (or any successor
form thereto).

(ii) Each Purchaser (including, for the avoidance of doubt, each Assignee
thereof) and each Funding Agent, in each case, that is organized under the laws
of a jurisdiction other than the United States or a state thereof hereby agrees
to complete, execute and deliver to the Issuer, each Funding Agent and the
Indenture Trustee (in the case of a Purchaser or Assignee) and to the Issuer and
the Indenture Trustee (in the case of each Funding Agent) from time to time
prior to the date on which such Purchaser or Funding Agent will be entitled to
receive distributions pursuant to the Indenture or this Agreement, executed
Internal Revenue Service W-8ECI, W-8BEN or W-8IMY (with all required associated
documentation) (or any successor forms), as applicable, or such other forms or
certificates as may be required under the laws of any applicable jurisdiction in
order to permit the Indenture Trustee to make payments to, and deposit funds to
or for the account of, such Purchaser or Funding Agent hereunder and under the
Indenture and this Agreement without any deduction or withholding for or on
account of any tax or to otherwise establish the applicable rate of deduction or
withholding.

(iii) Each Purchaser and Funding Agent agrees to provide, to the extent
permitted by law, like additional subsequent duly executed forms on or before
the date that any such form expires or becomes obsolete, or upon the occurrence
of any event requiring an amendment, resubmission or change in the most recent
form previously delivered by it and to provide such extensions or renewals as
may be reasonably requested by the Issuer. Each Purchaser and Funding Agent
further agrees that compliance with this subsection 6.3(d) (including by reason
of Section 8.1 hereof in the case of any assignment, sale or other transfer of
any interest in the Notes) is a condition to the payment of any amount otherwise
due pursuant to subsections 6.3(a) and (b) hereof.

(e) Each Purchaser, as of the Closing Date, and each other Purchaser, as of the
date such Person becomes a Purchaser entitled to receive distributions pursuant
to this Agreement, the Purchase Agreement or the Indenture (such date, its
“Assignment Date”),

 

- 28 -



--------------------------------------------------------------------------------

hereby represents and warrants to the Issuer that it is not subject to Taxes in
respect of any sum required to be paid or deposited under this Agreement, the
Indenture or under any instrument delivered pursuant to any of them to or for
the benefit of such Purchaser, and notwithstanding anything to the contrary
herein or in any Transaction Document, no Purchaser shall be entitled to any
gross up or indemnity under this Section 6.3 or under any other Transaction
Document in respect of Taxes imposed on amounts payable to or for the account of
such Purchaser which are imposed pursuant to a law in effect on the Closing Date
or its Assignment Date, as the case may be, or if any Purchaser changes its
Investing Office, on the date of such change in its Investing Office. Further,
no Purchaser shall be entitled to any gross up or indemnity under this
Section 6.3 or under any other Transaction Document in respect of any U.S.
federal withholding Taxes imposed under Sections 1471 through 1474 of the Code,
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

(f) Any Purchaser entitled to the payment of any additional amount pursuant to
this Section 6.3 shall use its best efforts (consistent with its internal policy
and legal and regulatory restrictions) to take such steps as would eliminate or
reduce the amount of such payment; provided that no such steps shall be required
to be taken if, in the reasonable judgment of such Purchaser, such steps would
be materially disadvantageous to such Purchaser.

Section 6.4. Nonrecourse Obligations; Limited Recourse. Notwithstanding any
provision in any other Section of this Agreement or the Transaction Documents to
the contrary, the obligation of the Issuer to pay any amounts payable to the
Purchasers or the Funding Agents pursuant to this Agreement shall be without
recourse to Bluegreen, the Indenture Trustee or any Affiliate, officer or
director of any of them and the obligation to pay any amounts hereunder shall be
limited solely to the application of the Trust Estate, to the extent that such
amounts are available for distribution.

Section 6.5. Breakage. Subject to Section 6.4 hereof, if for any reason (other
than a default by a Conduit Purchaser in failing to advance proceeds of
commercial paper actually raised for such Borrowing) a Borrowing does not take
place on the Funding Date specified in a Borrowing Notice (a “Defaulted
Borrowing Date”), the Issuer shall direct the Indenture Trustee in writing to
pay such Conduit Purchaser’s Funding Agent for the benefit of such Conduit
Purchaser, an amount equal to all interest (at the applicable CP Rate) that
would have accrued had the Borrowing occurred hereunder on, through and
including the day on which the aggregate principal component of Allocated
Commercial Paper for such Conduit Purchaser will mature on or after the
Defaulted Borrowing Date (such date, the “Funding Maturity Date”); provided,
that, if the Issuer is in compliance with the foregoing requirements, such
Conduit Purchaser shall, on the applicable Funding Maturity Date, make a payment
to the Issuer in an amount equal to the income (less the reasonable costs and
expenses of obtaining such income), if any, actually received by such Conduit
Purchaser from investing the aggregate component of Allocated Commercial Paper
for the period from the Defaulted Borrowing Date until such Funding Maturity
Date.

 

- 29 -



--------------------------------------------------------------------------------

SECTION VII. THE FUNDING AGENTS

Section 7.1. Appointment. Each Purchaser hereby designates and appoints the
Funding Agent indicated as such in its Joinder Supplement as the agent of such
Purchaser under this Agreement, and each such Purchaser authorizes such Funding
Agent, as the agent for such Purchaser, to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties thereunder as are expressly delegated to the Funding Agent
by the terms of the Transaction Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Funding Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Funding Agent. A Purchaser may replace
its Funding Agent with the prior written consent of all other Funding Agents
hereunder and ten Business Days’ notice to the parties hereto; provided, that a
replacement Funding Agent is named prior to dismissal of the Funding Agent.

Section 7.2. Delegation of Duties. The Funding Agents may execute any of their
duties under any of the Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Funding Agents shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with due care.

Section 7.3. Exculpatory Provisions. Neither the Funding Agents nor their
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable to any of the Purchasers for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with any of the other
Transaction Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by the Seller,
the Depositor, the Issuer, the Servicer or the Indenture Trustee or any officer
thereof contained in any of the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, any of the other
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Transaction
Documents or for any failure of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee to perform its obligations thereunder. No
Funding Agent shall be under any obligation to any Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, any of the other Transaction Documents, or to inspect the
properties, books or records of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee.

Section 7.4. Reliance by Funding Agents. The Funding Agents shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, written statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Agent), independent accountants and
other experts selected by the Funding Agents. Each Funding Agent shall be fully
justified in failing or refusing to take any action under any of the Transaction
Documents unless it shall first receive such advice or concurrence of the
Purchasers in its Purchaser Group as it deems appropriate or it shall first be

 

- 30 -



--------------------------------------------------------------------------------

indemnified to its satisfaction by such Purchasers against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Funding Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Transaction Documents
in accordance with a request of the Purchasers in such Purchaser Group and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all present and future Purchasers in such Purchaser Group.

Section 7.5. Notices. Each Funding Agent shall not be deemed to have knowledge
or notice of the occurrence of any breach of this Agreement or the occurrence of
any event which is, or upon the giving of notice, the lapse of time or both
would be, a Funding Termination Event unless such Funding Agent has received
written notice from the Issuer, the Depositor, the Seller, the Servicer, the
Indenture Trustee or any Purchaser referring to this Agreement, describing such
event. In the event that a Funding Agent receives such a notice, such Funding
Agent promptly shall give notice thereof to the Purchasers in its Purchaser
Group. Each Funding Agent shall take such action with respect to such event as
shall be reasonably directed by the Purchasers in its Purchaser Group; provided
that unless and until such Funding Agent shall have received such directions,
such Funding Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchasers in its Purchaser Group.

Section 7.6. Non-Reliance on Funding Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither its Funding Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by such Funding Agent
hereafter taken, including any review of the affairs of the Seller, the
Depositor, the Issuer, the Servicer or the Indenture Trustee shall be deemed to
constitute any representation or warranty by such Funding Agent to such
Purchaser. Each Purchaser represents to its Funding Agent that it has,
independently and without reliance upon such Funding Agent or any other
Purchaser or any other Funding Agent, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Indenture Trustee, the Seller, the
Depositor, the Issuer and the Servicer and made its own decision to purchase its
interest in the Notes hereunder and enter into this Agreement. Each Purchaser
also represents that it will, independently and without reliance upon its
Funding Agent or any other Purchaser or other Funding Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis, appraisals and decisions in taking or not taking action
under any of the Transaction Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Indenture Trustee, the
Seller, the Depositor, the Issuer and the Servicer. Except, in the case of each
Funding Agent, for notices, reports and other documents received by such Funding
Agent under Section 5 hereof, such Funding Agent shall not have any duty or
responsibility to provide the Purchasers in its Purchaser Group with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Indenture
Trustee, the Seller, the Depositor, the Issuer or the Servicer which may come
into the possession of such Funding Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

- 31 -



--------------------------------------------------------------------------------

Section 7.7. Indemnification. The Purchasers in each Purchaser Group agree to
indemnify their Funding Agent in its capacity as such (without limiting the
obligation (if any) of the Seller, the Depositor, the Issuer or the Servicer to
reimburse such Funding Agent for any such amounts), ratably according to their
respective percentage interests in the Notes from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the obligations under this
Agreement, including the Outstanding Note Balance of the Notes) be imposed on,
incurred by or asserted against such Funding Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
such Funding Agent under or in connection with any of the foregoing; provided
that no Purchaser shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of such Funding Agent resulting from such
Funding Agent’s own gross negligence or willful misconduct. The agreements in
this subsection shall survive the payment of the obligations under this
Agreement, including the principal of the Notes.

Section 7.8. Funding Agents in Their Individual Capacities. The Funding Agents
and their Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Indenture Trustee, the Seller, the
Servicer, the Owner Trustee, the Depositor and the Issuer as though a Funding
Agent was not a funding agent hereunder. Each Purchaser acknowledges that Branch
Banking and Trust Company is a Purchaser hereunder. Branch Banking and Trust
Company, in its capacity as a Funding Agent shall not, by virtue of its acting
in any such other capacities, be deemed to have duties or responsibilities
hereunder or be held to a standard of care in connection with the performance of
its duties as a Funding Agent other than as expressly provided in this
Agreement. Branch Banking and Trust Company may act as a Funding Agent without
regard to and without additional duties or liabilities arising from its role as
such administrator or agent or arising from its acting in any such other
capacity. Each Purchaser acknowledges that DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main is a Purchaser hereunder. DZ Bank
AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, in its capacity as a
Funding Agent shall not, by virtue of its acting in any such other capacities,
be deemed to have duties or responsibilities hereunder or be held to a standard
of care in connection with the performance of its duties as a Funding Agent
other than as expressly provided in this Agreement. DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main may act as a Funding Agent
without regard to and without additional duties or liabilities arising from its
role as such administrator or agent or arising from its acting in any such other
capacity.

Section 7.9. Successor Funding Agents. A Funding Agent may not resign as a
Funding Agent unless it has received the prior written consent of the other
Funding Agents hereunder and only then, upon 30 days’ notice to the Purchasers
in its Purchaser Group, the Indenture Trustee, the Issuer, the Depositor, the
Seller and the Servicer with such resignation becoming effective upon a
successor agent succeeding to the rights, powers and duties of such Funding
Agent pursuant to this Section 7.9. If a Funding Agent shall resign as Funding
Agent under this Agreement, a successor agent for the Purchasers in its
Purchaser Group shall be appointed by at least 66-2/3% of the Purchasers in its
Purchaser Group. The successor Funding Agent shall succeed to the rights, powers
and duties of such Funding Agent, and the term

 

- 32 -



--------------------------------------------------------------------------------

“Funding Agent” shall mean such successor agent effective upon its appointment,
and the former Funding Agent’s rights, powers and duties as a Funding Agent
shall be terminated, without any other or further act or deed on the part of
such former Funding Agent or any of the parties to this Agreement. After the
retiring Funding Agent’s resignation as a Funding Agent, the provisions of this
Section VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was a Funding Agent under this Agreement. Unless waived by
the Required Purchasers, a Funding Agent shall be required to have a combined
capital and surplus of at least $100,000,000.

Section 7.10. Communications. Each Funding Agent shall promptly forward to the
Purchasers in its Purchaser Group, copies of all communications received by it
under Sections 5.1(c), (d), (h) and (m) hereof and Section 5.5 of the Indenture.
Upon reasonable notice, each Funding Agent shall also make available or provide
copies to the Purchasers in its Purchaser Group of all other relevant
communications, documents or information obtained or prepared by such Funding
Agent in connection with the Transaction Documents.

Section 7.11. Control by Purchasers. The Purchasers of each Purchaser Group
shall have the right to direct the time, method and place of conducting any
action, non-action, the granting or withholding of consent, proceeding for any
remedy available to the related Funding Agent or the related Noteholder under
any of the Transaction Documents. Notwithstanding the foregoing, (i) no such
direction shall be in conflict with any rule of law or with this Agreement;
(ii) a Funding Agent shall not be required to follow any such direction which
such Funding Agent reasonably believes might result in any personal liability on
the part of such Funding Agent for which such Funding Agent is not adequately
indemnified; and (iii) each Funding Agent may take any other action deemed
proper by such Funding Agent which is not inconsistent with any such direction;
provided that such Funding Agent shall give notice of any such action to the
Purchasers in its Purchaser Group. Each Funding Agent, as a Noteholder, shall
cast any vote or give any direction under the Indenture on behalf of the
Purchasers in its Purchaser Group if it has been directed to do so by all of the
Purchasers therein.

SECTION VIII. SECURITIES LAWS; TRANSFERS

Section 8.1. Transfers of Notes. (a) Each of Funding Agents and the Purchasers
agrees that any interest in the Notes purchased or otherwise acquired by it will
be acquired for investment only and not with a view to any distribution thereof,
and that it will not offer to sell or otherwise dispose of any Note acquired by
it (or any interest therein) in violation of any of the registration
requirements of the Securities Act or the registration or qualification
requirements of any applicable state or other securities laws. Each of the
Funding Agents and the Purchasers acknowledges that it has no right to require
the Issuer to register, under the Securities Act or any other securities law,
the Notes (or any interest therein) acquired by it pursuant to this Agreement,
any Joinder Supplement or any Transfer Supplement. Each of the Funding Agents
and the Purchasers hereby confirms and agrees that in connection with any
transfer or syndication by it of an interest in the Notes, it has not engaged
and will not engage in a general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

- 33 -



--------------------------------------------------------------------------------

(b) Each Purchaser which executes a Joinder Supplement agrees that it will
comply with all transfer restrictions specified in the Indenture and will
execute and deliver to the Issuer, the Seller, the Servicer, the Depositor, the
Indenture Trustee and the Funding Agents on or before the effective date of its
Joinder Supplement a letter in the form attached hereto as Exhibit A (an
“Investment Letter”) with respect to the purchase by such Purchaser of an
interest in the Notes. Each initial purchaser of a Note or any interest therein
and any Assignee thereof or Participant therein shall certify to the Issuer, the
Seller, the Servicer, the Depositor, the Indenture Trustee and the Funding
Agents that it is either (A)(i) a citizen or resident of the United States,
(ii) a corporation or partnership (or any other entity treated as a corporation
or a partnership for federal income tax purposes) organized in or under the laws
of the United States or any political subdivision thereof which, if such entity
is a tax-exempt entity, recognizes that payments with respect to the Notes may
constitute unrelated business taxable income or (iii) a person not described in
(i) or (ii) whose income from the Notes is and will be effectively connected
with the conduct of a trade or business within the United States (within the
meaning of the Code) and whose ownership of any interest in a Note will not
result in any withholding obligation with respect to any payments with respect
to the Notes by any Person and who will, prior to the applicable Transfer of a
Note, furnish to the Issuer, the Funding Agents, the Seller, the Servicer and
the Indenture Trustee, and to the Person making the Transfer a properly executed
U.S. Internal Revenue Service Form W-8ECI (or any successor forms) (and agrees
(to the extent legally able) to provide a new Form W-8ECI (or any successor
form) upon the expiration or obsolescence of any previously delivered form and
comparable statements in accordance with applicable United States laws), (B) an
estate the income of which is includible in gross income for United States
federal income tax purposes or (C) a trust if a court within the United States
is able to exercise primary supervision over the administration of such trust
and one or more United States fiduciaries have the authority to control all
substantial decisions of the trust.

(c) Any sale, transfer, assignment, participation, pledge, hypothecation or
other disposition (a “Transfer”) of a Note or any interest therein may be made
only in accordance with this Section 8.1. Any Transfer of a Note or an interest
in a Note shall be in respect of at least $1,000,000 of the outstanding
principal under the Notes. Any Transfer of an interest in a Note otherwise
permitted by this Section 8.1 will be permitted only if it consists of a pro
rata percentage interest in all payments made with respect to the Purchaser’s
beneficial interest in such Note. No Note or any interest therein may be
Transferred by Assignment or Participation (each as defined below) to any Person
(each, a “Transferee”) unless such transfer complies with the transfer
restrictions specified in the Indenture, prior to the transfer the Transferee
shall have executed and delivered to the Issuer an Investment Letter and the
Funding Agents have provided their prior written consent to such Transfer.
Notwithstanding the foregoing, the Conduit Purchaser (if the Conduit Purchaser
is Autobahn Funding Company LLC) may, in its sole discretion at any time, assign
its rights, obligations (if any) and interests under this Agreement to the Cost
of Funds Bank Purchaser in its Purchaser Group so long as such Cost of Funds
Bank Purchaser then assumes all obligations (if any) of such Conduit Purchaser
under this Agreement and, at or after such time, the Conduit Purchaser may, in
its sole discretion, cease to be a Conduit Purchaser and a Purchaser under this
Agreement upon providing notice of such cessation to the Issuer and the
Servicer.

 

- 34 -



--------------------------------------------------------------------------------

(d) Each of the Issuer, the Depositor, the Seller and the Servicer authorizes
each Purchaser to disclose to any Transferee and any prospective Transferee any
and all financial information in the Purchaser’s possession concerning the
Seller, the Servicer, the Depositor and the Issuer which has been delivered to
the related Funding Agent or such Purchaser pursuant to the Transaction
Documents (including information obtained pursuant to rights of inspection
granted hereunder) or which has been delivered to such Purchaser by or on behalf
of the Seller, the Issuer, the Depositor or the Servicer in connection with such
Purchaser’s credit evaluation of the Seller, the Issuer, the Depositor or the
Servicer prior to becoming a party to, or purchasing an interest in this
Agreement or the Notes, provided that each such Transferee, prospective
Transferee agrees in writing to maintain the confidentiality of such information
pursuant to the following paragraph.

(e) Each Funding Agent and each Purchaser, severally and with respect to itself
only, covenants and agrees that any information obtained by such Funding Agent
or such Purchaser pursuant to, or otherwise in connection with, this Agreement
or the other Transaction Documents shall be held in confidence (it being
understood that documents provided to a Funding Agent hereunder may in all cases
be distributed by such Funding Agent to the Purchasers in its Purchaser Group)
except that such Funding Agent or such Purchaser may disclose such information
(i) to its officers, directors, members, employees, agents, counsel,
accountants, auditors, advisors or representatives who have an obligation to
maintain the confidentiality of such information, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through such Funding Agent or such Purchaser, (iii) to the
extent such information was available to such Funding Agent or such Purchaser on
a nonconfidential basis prior to its disclosure to such Funding Agent or such
Purchaser in connection with this transaction, (iv) with the consent of the
Servicer, (v) to the extent permitted by the preceding paragraph, or (vi) to the
extent such Funding Agent or such Purchaser should be (A) required in connection
with any legal or regulatory proceeding or (B) requested by any Governmental
Authority to disclose such information; provided, that, in the case of clause
(vi) such Funding Agent or such Purchaser, as the case may be, will (unless
otherwise prohibited by law or in connection with regular regulatory reviews)
notify the Issuer of its intention to make any such disclosure as early as
practicable prior to making such disclosure and cooperate with the Servicer in
connection with any action to obtain a protective order with respect to such
disclosure.

(f) Each Purchaser may, in accordance with applicable law (which includes
applicable securities laws), at any time grant participations in all or part of
its Commitment or its interest in the Notes, including the payments due to it
under this Agreement and the Indenture (each, a “Participation”), to any Person
(each, a “Participant”); provided, however, that no Participation shall be
granted to any Person unless and until the Funding Agents shall have consented
thereto (which consent shall be in each Funding Agent’s sole discretion) and the
conditions to Transfer specified in this Agreement, including in subsections
8.1(b) and (c) hereof, shall have been satisfied and that such Participation
consists of a pro rata percentage interest in all principal payments made with
respect to such Purchaser’s beneficial interest (if any) in the Notes and a
specified interest rate on the principal balance of such Participation. In
connection with any such Participation, the related Funding Agent shall maintain
a register of each Participant and the amount of each Participation. Each
Purchaser hereby acknowledges and agrees that (i) any such Participation will
not alter or affect such Purchaser’s direct obligations

 

- 35 -



--------------------------------------------------------------------------------

hereunder, and (ii) none of the Indenture Trustee, the Issuer, the Depositor,
the Seller nor the Servicer shall have any obligation to have any communication
or relationship with any Participant. No Participant shall be entitled to
transfer all or any portion of its Participation, without the prior written
consent of the Funding Agents. Each Participant shall be entitled to receive
indemnification pursuant to Section 2.4 hereof (but shall not be entitled to
indemnification under any other Section of this Agreement) as if such
Participant were a Purchaser and such Section applied to its Participation. Each
Purchaser shall give the Funding Agents notice of the consummation of any sale
by it of a Participation, and the related Funding Agent (upon receipt of notice
from the related Purchaser) shall promptly notify the Issuer, the Servicer and
the Indenture Trustee. Unless separately agreed to between the related Purchaser
and the Participant in the related participation agreement, no Participant shall
have the right to approve any amendment or waiver of the terms of this Agreement
except with respect to those matters set forth in clauses (i) and (ii) of the
proviso to Section 9.1 hereof.

(g) Each Purchaser may, with the consent of the Funding Agents (in their sole
discretion) and the Servicer (which shall not unreasonably be withheld) and in
accordance with applicable law (which includes applicable securities laws), sell
or assign (each, an “Assignment”), to any Person (each, an “Assignee”) all or
any part of its Commitment or its interest in the Notes and its rights and
obligations under this Agreement and the Indenture pursuant to an agreement
substantially in the form attached hereto as Exhibit C hereto (a “Transfer
Supplement”), executed by such Assignee and the Purchaser and delivered to the
Funding Agents and the Servicer for their acceptance and consent; provided,
however, that no such assignment or sale shall be effective unless and until the
conditions to Transfer specified in this Agreement, including in subsections
8.1(b) and (c) hereof, shall have been satisfied; provided, further, however,
that neither the consent of the Servicer nor the Funding Agents shall be
required in the case of an assignment by any existing Purchaser to another
existing Purchaser in its Purchaser Group; and provided, further, however, that
neither the consent of the Servicer nor the Funding Agents shall be required in
the case of an assignment by any existing Purchaser to another existing
Purchaser, or in the case of any assignment to any Affiliates of a Funding
Agent. From and after the effective date determined pursuant to such Transfer
Supplement, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Transfer Supplement, have the rights and obligations of
a Purchaser hereunder as set forth therein and (y) the transferor Purchaser
shall, to the extent provided in such Transfer Supplement, be released from its
Commitment, if any, and other obligations under this Agreement; provided,
however, that after giving effect to each such Assignment, the obligations
released by any such Purchaser shall have been assumed by an Assignee or
Assignees. Such Transfer Supplement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Assignee and the resulting adjustment of Funding Percentages arising from the
Assignment. Upon its receipt and acceptance of a duly executed Transfer
Supplement, the related Funding Agent shall on the effective date determined
pursuant thereto give notice of such acceptance to the Issuer, the Servicer and
the Indenture Trustee.

Upon instruction to register a transfer of a Purchaser’s beneficial interest in
the Notes (or portion thereof) and surrender for registration of transfer such
Purchaser’s Note(s) (if applicable) and delivery to the Issuer and the Indenture
Trustee of an Investment Letter, executed by the registered owner (and the
beneficial owner if it is a Person other than the registered owner), and receipt
by the Indenture Trustee of a copy of the duly executed related Transfer

 

- 36 -



--------------------------------------------------------------------------------

Supplement and such other documents as may be required under this Agreement,
such beneficial interest in the Notes (or portion thereof) shall be transferred
in the records of the Indenture Trustee and the related Funding Agent and, if
requested by the Assignee, new Notes shall be issued to the Assignee and, if
applicable, the transferor Purchaser in amounts reflecting such Transfer as
provided in the Indenture. Such Transfers of Notes (and interests therein) shall
be subject to this Section 8.1 in lieu of any regulations which may be
prescribed under Section 6.3 of the Indenture. Successive registrations of
Transfers as aforesaid may be made from time to time as desired, and each such
registration of a transfer to a new registered owner shall be noted on the Note
Register.

(h) Each Purchaser may pledge its interest in the Notes to any Federal Reserve
Bank as collateral in accordance with applicable law.

(i) Any Purchaser shall have the option to change its Investing Office.

(j) Each Affected Party shall be entitled to receive indemnification pursuant to
Section 2.4 hereof as though it were a Purchaser and such Section applied to its
interest in or commitment to acquire an interest in the Notes.

Section 8.2. Register of Purchasers and Participants. Each Funding Agent shall
maintain a register (each a “Purchaser/Participant Register”) for the
registration, transfer and exchange of interests in its Notes and the granting
of Participations of interests in its Notes. The names and addresses of all
Purchasers and Participants and the names and addresses of the transferees of
any interests in Notes shall be registered in the Purchaser/Participant
Registers.

SECTION IX. MISCELLANEOUS

Section 9.1. Amendments and Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 9.1. With the written consent of
the Required Purchasers, the Funding Agents, the Seller, the Servicer, the
Depositor and the Issuer may, from time to time, enter into written amendments,
supplements, waivers or modifications hereto for the purpose of adding any
provisions to this Agreement or changing in any manner the rights of any party
hereto or waiving, on such terms and conditions as may be specified in such
instrument, any of the requirements of this Agreement; provided, however, that
no such amendment, supplement, waiver or modification shall (i) reduce the
amount of or extend the maturity of any Note or reduce the rate or extend the
time of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Purchaser hereunder or under the Indenture, in each case
without the consent of the Purchasers affected thereby, (ii) amend, modify or
waive any provision of this Section 9.1, or reduce the percentage specified in
the definition of the Required Purchasers, in each case without the written
consent of all Purchasers, or (iii) amend, modify or waive any provision of
Section VII hereof without the written consent of the Funding Agents. Any waiver
of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement.

 

- 37 -



--------------------------------------------------------------------------------

Section 9.2. Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or, in the case of mail or
facsimile notice, when received, addressed as follows or, with respect to a
Purchaser, as set forth in its respective Joinder Supplement or Transfer
Supplement, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Issuer:   

BXG TIMESHARE TRUST I

c/o Wilmington Trust Company

Rodney Square North

1100 N. Market Street

Wilmington, DE 19890-0001

  

Attention: Corporate Trust Administration/

BXG TIMESHARE TRUST I

Fax: (302) 651-8882

Bluegreen:   

BLUEGREEN CORPORATION

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Attention: Anthony M. Puleo

Fax: (561) 912-8123

The Depositor:   

BLUEGREEN TIMESHARE FINANCE

CORPORATION I

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Allan J. Herz

Fax: (561) 443-8743

The Indenture Trustee:   

U.S. BANK NATIONAL ASSOCIATION

60 Livingston Avenue

EP-MN-WS3D

St. Paul, MN 55107-2292

Phone: (651) 466-5054

Fax: (651) 466-7363

Attention: BXG Timeshare Trust I

The Funding Agents:   

BB&T Capital Markets

1133 Avenue of the Americas, 27th Floor

New York, New York 10036

Attention: Paul Richardson

Fax: (212) 822-8151

   and

 

- 38 -



--------------------------------------------------------------------------------

  

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, North Carolina 27101

Attention: Cory Boyte

Fax: (336) 733-2740

 

DZ Bank AG Deutsche Zentral-

Genossenschaftsbank, Frankfurt am Main

609 Fifth Avenue

New York, New York 10017

Attention: Jayan Krishnan

Fax: (212) 745-1651

(b) Unless otherwise directed by the respective Funding Agents, all payments to
BB&T shall be made by federal wire (ABA #053101121), to account number
4990024249, bank name: BB&T, account name: BXG Timeshare Trust and all payments
to DZ BANK shall be made by federal wire ABA #021 000 018, to account number
8900 433 876, bank name: Bank of New York, account name: DZ BANK, reference
#AUTBXGNY. To the extent necessary, any communications regarding any wires to
BB&T should be directed to Beth Cook of Branch Banking and Trust Company; Fax:
(336) 733-2740 and Phone: (336) 733-2726 and to DZ BANK should be directed to
Cedric Probst of DZ BANK; Fax: (212)745-1651 and Phone: (212) 745-1557.

Section 9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Funding Agents or any Purchaser, any right,
remedy, power or privilege under any of the Transaction Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege under any of the Transaction Documents preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges provided in the
Transaction Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

Section 9.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Seller, the Servicer, the Depositor, the Issuer, the
Funding Agents, the Purchasers, any Assignee, any Participant, any Indemnitee
and their respective successors and assigns, except that the Seller, the
Servicer, the Depositor and the Issuer may not assign or transfer any of their
respective rights or obligations under this Agreement except as provided herein
and in the Indenture, without the prior written consent of the Required
Purchasers, the Purchasers, the Funding Agents, Assignees and Participants may
not assign or transfer any of their respective rights or obligations except as
provided herein.

Section 9.5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

 

- 39 -



--------------------------------------------------------------------------------

Section 9.6. Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

Section 9.7. Integration. This Agreement and the Fee Letter represent the
agreement of the Funding Agents, the Seller, the Depositor, the Issuer, the
Servicer and the Purchasers with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Purchasers
or the Funding Agents relative to subject matter hereof not expressly set forth
or referred to herein or therein.

Section 9.8. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 9.9. Termination. This Agreement shall remain in full force and effect
until the payment in full of the principal of and interest on the Notes and all
other amounts payable to the Purchasers or the Funding Agents hereunder and the
termination of all Commitments; provided, however, that the provisions of
Sections 2.3, 2.4, 6.1, 6.2, 7.7, 9.10, 9.11, 9.13 and 9.14 hereof shall survive
termination of this Agreement, the transfer by a Purchaser of any Note or any
interest therein and any amounts payable to the Funding Agents, Purchasers or
any Affected Party thereunder shall remain payable thereto.

Section 9.10. Limited Recourse; No Proceedings. The obligations of the Issuer
and the Depositor under this Agreement are solely the obligations of the Issuer
and the Depositor, as applicable. No recourse shall be had for the payment of
any fee or other obligation or claim arising out of or relating to this
Agreement or any other agreement, instrument, document or certificate executed
and delivered or issued by the Issuer and the Depositor, or any officer of any
of them in connection therewith, against any partner, member, stockholder,
employee, officer, director or incorporator of the Issuer and the Depositor.
With respect to obligations of the Issuer, neither any Funding Agent nor any
Purchaser shall look to any property or assets of the Issuer, other than to the
Trust Estate. Each Purchaser and each Funding Agent hereby agrees that to the
extent such funds are insufficient or unavailable to pay any amounts owing to it
by the Issuer pursuant to this Agreement, prior to the commencement of a
bankruptcy or insolvency proceeding by or against the Issuer, it shall not
constitute a claim against the Issuer. Each of the Issuer, the Depositor, the
Seller, the Servicer, each Funding Agent and each Purchaser agrees that it shall
not institute or join against the Depositor or the Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or similar
proceeding under any federal or state bankruptcy law, for one year and a day
after the termination of the Indenture. Nothing in this paragraph shall limit or
otherwise affect the liability of the Servicer and the Seller with respect to
any amounts owing by the Servicer or the Seller, respectively, hereunder or the
right of any Funding Agent or any Purchaser to enforce such liability against
the Servicer or the Seller, respectively, or any of its respective assets. For
clarity, it is understood that the Timeshare Loans, related Timeshare Loan

 

- 40 -



--------------------------------------------------------------------------------

Documents and other assets will be conveyed by the Seller to the Depositor and
by the Depositor to the Issuer pursuant to the terms of the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein. Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

Each of the Issuer, the Depositor, the Seller, the Servicer, each Funding Agent
and each Bank Purchaser agrees that it shall not institute or join against a
Conduit Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or similar proceeding under any federal or state
bankruptcy law, for one year and a day after the termination of the Indenture.

Section 9.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Notes hereunder and the
termination of this Agreement.

Section 9.12. Submission to Jurisdiction; Waivers. EACH OF THE SELLER, THE
ISSUER, THE DEPOSITOR, THE SERVICER, EACH FUNDING AGENT AND EACH PURCHASER
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH SUCH PARTIES
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

 

- 41 -



--------------------------------------------------------------------------------

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

Section 9.13. WAIVERS OF JURY TRIAL. EACH OF THE SELLER, THE SERVICER, THE
ISSUER, THE DEPOSITOR, THE FUNDING AGENTS AND THE PURCHASERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED
HERETO AND FOR ANY COUNTERCLAIM THEREIN.

Section 9.14. Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein or in any other Transaction Document to the contrary, it is
expressly understood and agreed by the parties hereto that (a) this Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally but solely as Owner Trustee, in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreement by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer and the Trust Estate, and (c) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other Transaction Documents.

Section 9.15. Hedging Requirements. Upon prior written notice from the Funding
Agents to the Issuer and the Servicer, the Issuer shall enter into a Hedge
Agreement with a Qualified Hedge Counterparty and upon execution thereof shall
pledge all of the Issuer’s right, title and interest under such Hedge Agreement
to the Indenture Trustee for the benefit of the Funding Agents on behalf of the
Purchaser Groups pursuant to the Indenture. Each Hedge Agreement shall be in
form and substance satisfactory to the Funding Agents, including, without
limitation, having a notional amount based on the Required Hedge Amount.

Section 9.16. Recourse Against Conduit Purchaser. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
any obligation or agreement to pay fees or any other amount) of a Conduit
Purchaser contained in this Agreement or any other agreement, instrument or
document entered into by such Conduit Purchaser pursuant hereto or in connection
herewith shall be had against its administrator or against any incorporator,
affiliate, stockholder, authorized person, officer, member, manager, partner,
employee or director of such Conduit Purchaser or of its administrator, as such,
by the enforcement of any assessment, by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of such Conduit Purchaser contained in this Agreement and
all of the other agreements, instruments and documents entered into by such
Conduit Purchaser pursuant thereto or in connection herewith are, in each case,
solely the limited liability company obligations of such Conduit Purchaser, and
that no personal liability whatsoever shall attach to or be incurred by its
administrator or any incorporator, stockholder, affiliate,

 

- 42 -



--------------------------------------------------------------------------------

officer, authorized person, member, manager, partner, employee or director of
such Conduit Purchaser or of its administrator, as such, or any of them, under
or by reason of any of the obligations, covenants or agreements of such Conduit
Purchaser contained in this Agreement or in any other such instruments,
documents, or agreements, or which are implied therefrom, and that any and all
personal liability of its administrator and every such incorporator,
stockholder, affiliate, authorized person, officer, member, manager, partner,
employee or director of such Conduit Purchaser or of its administrator for
breaches by such Conduit Purchaser of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 9.16 shall survive the termination of this Agreement.

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note Funding Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

BXG TIMESHARE TRUST I, as Issuer By:   Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee   By:  

:                                 /s/

    Name:     Title:

BLUEGREEN CORPORATION,

as Seller and Servicer

By:  

:                                 /s/

  Name:     Title:   BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor By:
 

:                                 /s/

  Name:     Title:  



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Funding Agent By:  

:                             /s/

  Name:   Title: DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as a Funding Agent By:  

:                             /s/

  Name:   Title: By:  

:                             /s/

  Name:   Title: